Exhibit 10.37

ASSET PURCHASE AGREEMENT

by and between

CASEY’S MARKETING COMPANY

(as Purchaser)

and

NORDSTROM OIL COMPANY

(as Company),

NORDCO, L.L.C.,

NORDY’S, L.L.C.,

PYLON DEVELOPMENT, L.L.C.

and

JET TRANSPORT COMPANY

(together with the Company, collectively the “Sellers”)

Dated as of August 4, 2006



--------------------------------------------------------------------------------

Article I. DEFINITIONS

   1

Article II. TRANSFER OF THE ACQUIRED ASSETS

   7

Section 2.01.

     Transfer of Assets    7

Section 2.02.

     Transfer Free of Encumbrances    8

Section 2.03.

     Certain Excluded Assets    8

Section 2.04.

     No Assumption of Liabilities    9

Section 2.05.

     Subsequent Documentation    9

Section 2.06.

     Assignment of Contracts    9 Article III. PURCHASE PRICE    10

Section 3.01.

     Purchase Price    10

Section 3.02.

     Allocation of the Purchase Price    10

Section 3.03.

     Inventory; Consideration    11

Section 3.04.

     Escrow    12

Section 3.05.

     Fair Consideration    12

Section 3.06.

     Taxes    12

Article IV. CLOSING

   13

Section 4.01.

     Closing Date    13

Section 4.02.

     Deliveries by Sellers    13

Section 4.03.

     Deliveries by Purchaser    14 Article V. REAL PROPERTY; LOCATION ASSETS   
15

Section 5.01.

     Real Property    15

Section 5.02.

     Debranding; Removal of Signage    15

Section 5.03.

     Automatic Teller Machines    16

Section 5.04.

     Company/Sellers Leases Terminated    16

Section 5.05.

     Conformity of the Real Property    16

Section 5.06.

     Equipment and Machinery    16

Section 5.07.

     Inventories    17

Section 5.08.

     Title Evidence    17

Section 5.09.

     Williamsburg Restaurant Lease    18

Section 5.10.

     Right of Access Agreement    18

Article VI. ENVIRONMENTAL MATTERS

   18

Section 6.01.

     Environmental Compliance    18

 

i



--------------------------------------------------------------------------------

Section 6.02.

     Environmental Response and Indemnification Agreement Executed    22 Article
VII. REPRESENTATIONS AND WARRANTIES OF COMPANY AND EACH OTHER SELLER    23

Section 7.01.

     Organization: Power    23

Section 7.02.

     Authorization and Validity of Agreement    23

Section 7.03.

     No Conflict or Violation    23

Section 7.04.

     Consents and Approvals    23

Section 7.05.

     Financial Information    23

Section 7.06.

     Absence of Certain Changes or Events    24

Section 7.07.

     Tax Matters    25

Section 7.08.

     Intellectual Property    25

Section 7.09.

     Employee Benefit Plans    25

Section 7.10.

     Personnel; Labor Relations    26

Section 7.11.

     Licenses and Permits    28

Section 7.12.

     Insurance; Bonds With Respect to the Acquired Assets    28

Section 7.13.

     Contracts and Commitments    28

Section 7.14.

     Suppliers    29

Section 7.15.

     Compliance With Law    29

Section 7.16.

     Litigation    29

Section 7.17.

     Title to the Acquired Assets and Related Matters    29

Section 7.18.

     Absence of Certain Business Practices    29

Section 7.19.

     No Other Agreements to Sell Assets    30

Section 7.20.

     Broker’s and Finder’s Fees    30

Section 7.21.

     Absence of Undisclosed Liabilities    30

Section 7.22.

     All Material Information    30

Section 7.23.

     Survival    30 Article VIII. REPRESENTATIONS AND WARRANTIES OF PURCHASER   
30

Section 8.01.

     Corporate Organization    30

Section 8.02.

     Authorization and Validity of Agreement    30

Section 8.03.

     No Conflict or Violation    30

Section 8.04.

     Approvals and Consents    31

Section 8.05.

     Broker’s and Finder’s Fees    31

 

ii



--------------------------------------------------------------------------------

Article IX. PRE-CLOSING COVENANTS OF SELLERS    31

Section 9.01.

   Maintenance of Corporate Status    31

Section 9.02.

   Operation of Business    31

Section 9.03.

   Actions Before the Applicable Closing Date    31

Section 9.04.

   Maintenance of Acquired Assets    32

Section 9.05.

   Maintenance of Records and Compliance with Laws    32

Section 9.06.

   Access; Cooperation    32

Section 9.07.

   Governmental Approvals    32

Section 9.08.

   Notification of Certain Matters    32

Section 9.09.

   Restrictive Covenants    32 Article X. PRE-CLOSING COVENANTS OF PURCHASER   
33

Section 10.01.

   Actions Before the Applicable Closing Date    33

Section 10.02.

   Cooperation    33

Section 10.03.

   Governmental Approvals    33

Section 10.04.

   Notification of Certain Matters    33 Article XI. CONDITIONS PRECEDENT TO
OBLIGATIONS OF COMPANY AND EACH OTHER SELLER    34

Section 11.01.

   Deliveries by Purchaser    34

Section 11.02.

   Representations and Warranties of Purchaser    34

Section 11.03.

   Performance of the Obligations of Purchaser    34

Section 11.04.

   No Violation of Orders    34

Section 11.05.

   Required Approvals    34 Article XII. CONDITIONS PRECEDENT TO OBLIGATIONS OF
PURCHASER    34

Section 12.01.

   Deliveries by Sellers    34

Section 12.02.

   Representations and Warranties of Sellers    34

Section 12.03.

   Performance of the Obligations of Sellers    35

Section 12.04.

   No Violation of Orders    35

Section 12.05.

   Required Approvals    35 Article XIII. OTHER AGREEMENTS    35

Section 13.01.

   Taxes    35

Section 13.02.

   Employee Matters    35

Section 13.03.

   Cooperation on Tax Matters    38

Section 13.04.

   Files and Records    38

 

iii



--------------------------------------------------------------------------------

Section 13.05.

   License to Use Name and Logo    38

Section 13.06.

   Non-Compete    38

Section 13.07.

   Licenses and Permits    39

Article XIV. INDEMNIFICATION

   39

Section 14.01.

   Indemnification by Company and each other Seller    39

Section 14.02.

   Indemnification by Purchaser    40

Section 14.03.

   Procedure    40

Section 14.04.

   Limitation on Indemnification by Company and each other Seller    41 Article
XV. TERMINATION    41

Section 15.01.

   Events of Termination    41

Section 15.02.

   Effect of Termination    42

Article XVI. MISCELLANEOUS

   42

Section 16.01.

   Confidential Information    42

Section 16.02.

   Public Announcements    42

Section 16.03.

   Expenses    42

Section 16.04.

   Utilities Proration    43

Section 16.05.

   Risk of Loss    43

Section 16.06.

   Reasonable Efforts: Cooperation    43

Section 16.07.

   Notices    43

Section 16.08.

   1031 Exchange    44

Section 16.09.

   Headings    44

Section 16.10.

   Construction    45

Section 16.11.

   Severability    45

Section 16.12.

   Entire Agreement    45

Section 16.13.

   Amendments; Waivers    45

Section 16.14.

   Parties in Interest    46

Section 16.15.

   Successors and Assigns    46

Section 16.16.

   Governing Law; Jurisdiction    46

Section 16.17.

   Counterparts    46

 

iv



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of August 4, 2006, by
and among Casey’s Marketing Company (“Purchaser”), an Iowa corporation,
Nordstrom Oil Company (the “Company”), an Iowa corporation, Nordco, L.L.C., an
Iowa limited liability company (“Nordco”), Nordy’s, L.L.C., an Iowa limited
liability company (“Nordy’s”), Pylon Development, L.L.C., an Iowa limited
liability company (“Pylon”), and Jet Transport Company, an Iowa corporation
(“Jet Transport”, and together with the Company, Nordco, Nordy’s and Pylon,
collectively the “Sellers”).

WITNESSETH

WHEREAS, the Company is engaged in the business of owning and operating
convenience stores (the “Stores”) located on the Locations in the State of Iowa;
Jet Transport provides fuel transport services to the other Sellers and owns
Automatic Teller Machines (“ATMs”) located in the Stores and used by the Company
in connection with its Business, Nordco owns a joint venture interest in Iowa
Stores, LLC, Nordy’s owns a parcel of real estate used by the Company in the
operation of its business, and Pylon owns Stores Nos. 40 (Urbandale) and 50
(Cedar Rapids); and

WHEREAS, Purchaser desires to purchase from Sellers, and Sellers desire to sell
to Purchaser, the Acquired Assets, as hereinafter defined, upon the terms and
subject to the conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants, and agreements herein contained, and
intending to be legally bound, the parties hereto agree as follows:

ARTICLE I. DEFINITIONS

As used in this Agreement, the following terms have the meanings indicated
below:

“Abstract” has the meaning specified in Section 5.08(a).

“Accounts Receivable” means all accounts and notes receivable, rights to
refunds, and deposits of any kind of Sellers.

“Acquired Assets” means the Assigned Contracts, Equipment and Machinery, Files
and Records, Intangible Assets, Intellectual Property (other than the Nordy’s
trade name), Inventory, assignable Licenses and Permits, Real Property, Stores
and all other assets of Sellers as of the applicable Closing Date presently
situated at, pertaining to or used primarily at the Locations, of every kind,
nature, character, and description, whether real, personal or mixed, whether
accrued, contingent or other, whether or not reflected in any financial
statement of Sellers, but excluding, in any such case, the Excluded Assets.

“Acquired Company Assets” means (i) the Company’s Intellectual Property used at
the Locations (subject to Section 13.05), and (ii) all Assigned Contracts of the
Company not specific to a single Location or Locations, in each case as set
forth on Schedules I-A and I-B, respectively.

 

-1-



--------------------------------------------------------------------------------

“Affiliate” means any person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
Purchaser or Sellers, as the case may be, or which together with Sellers or
Purchaser, as the case may be, is a member of a controlled group (within the
meaning of Code Section 1563(a) determined without regard to Code Sections
1563(a)(4) and 1563(e)(3)(C).)

“Agreement” has the meaning specified in the first paragraph of this Agreement
and shall include the Exhibits and Schedules referred to herein which are
incorporated herein by reference.

“Assigned Contracts” means those contracts, leases, limited liability company
interests, agreements and arrangements assigned to Purchaser by Sellers
hereunder and set forth in Schedule I-B.

“ATM Service Providers” means those financial institutions and maintenance
providers listed on Schedule 5.03 hereto.

“ATMs” has the meaning specified in the recitals to this Agreement.

“Basket” means Two Hundred Fifty Thousand Dollars ($250,000).

“Business” means the convenience store business of the Company conducted at the
Locations, including all ancillary services and products currently sold or
provided by the Sellers in connection therewith.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banks are required or authorized by Law to be closed in the State of Iowa.

“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended.

“Chambers and Owen” means Chambers and Owen Inc.

“Chambers and Owen Location” means the Chambers and Owen site containing the
type of Inventory listed on Schedule I-C.

“Claim” has the meaning specified in Section 14.01.

“Closing” has the meaning specified in Section 4.01.

“Closing Date” means the First Closing Date or the Second Closing Date, as
applicable.

“COBRA” means Title X of the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

“Code” means the Internal Revenue Code of 1986, as amended.

 

-2-



--------------------------------------------------------------------------------

“Company” has the meaning specified in the first paragraph of this Agreement.

“Company Benefit Obligations” has the meaning specified in Section 7.09(a).

“Company’s Branded Inventory” means the private branded inventory of Sellers at
the Locations or on order by or with Chambers and Owen or stored by Chambers and
Owen for the benefit of Sellers.

“Company Plans” has the meaning specified in Section 7.09(a).

“Company’s Welfare Plans” has the meaning specified in Section 13.02(c).

“Confidentiality Agreement” has the meaning specified in Section 9.06.

“COP Contract” has the meaning specified in Section 5.02.

“DSD Product” has the meaning specified in Section 3.03.

“Employment Transfer Date” has the meaning specified in Section 13.02(c).

“Encumbrances” has the meaning specified in Section 5.01.

“Environmental Requirements” means all past and present Laws relating to human
health, pollution, or protection of the environment (including ambient air,
surface water, ground water, land surface or surface strata), including (i) Laws
relating to emissions, discharges, releases, or threatened releases of
pollutants, contaminants, controlled substances and Hazardous Materials,
(ii) Laws relating to the identification, generation, manufacture, processing,
distribution, use, treatment, storage, disposal, recovery, transport or other
handling of Hazardous Materials, and (iii) CERCLA; the Toxic Substances Control
Act, as amended; the Hazardous Materials Transportation Act, as amended; RCRA;
the Clean Water Act, as amended; the Safe Drinking Water Act, as amended; the
Clean Air Act, as amended; the Atomic Energy Act of 1954, as amended; and the
Occupational Safety and Health Act, as amended.

“Environmental Test Date” has the meaning specified in Section 6.01(h).

“Equipment and Machinery” means (i) all of the equipment (including car wash
equipment), machinery, furniture, fixtures and improvements, shelving, trade
fixtures, business machines, pizza ovens, cash registers, refrigeration
equipment, tools, tooling, spare parts, supplies, computer hardware and software
(to the extent assignable), and any and all other items of equipment used by
Sellers at the Locations (including all assignable leases of such property),
(ii) any rights of Sellers to warranties applicable to the foregoing (to the
extent assignable), and licenses received from manufacturers and Sellers of any
such item, and (iii) any related claims, credits, and rights of recovery with
respect thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Agent” means Bankers Trust Company, N.A. of Des Moines, Iowa.

 

-3-



--------------------------------------------------------------------------------

“Escrow Agreement” means the escrow agreement to be entered into on the First
Closing Date among Purchaser, the Sellers and the Escrow Agent in substantially
the form attached hereto as Exhibit A.

“Excluded Assets” has the meaning specified in Section 2.03.

“Extended Representations and Warranties” means the representations and
warranties contained in Sections 7.01 (Organization: Power), 7.02 (Authorization
and Validity of Agreement), 7.03 (No Conflict or Violation), 7.04 (Consents and
Approvals), 7.07 (Tax Matters), 7.21 (Absence of Undisclosed Liabilities), and
7.17 (Title to the Acquired Assets and Related Matters).

“Files and Records” means all files and records of the Sellers relating to the
Business and the Locations, whether in hard copy or magnetic or other format
including customer and supplier records, equipment maintenance records,
equipment warranty information, specifications and drawings, sales and
advertising material, and computer software.

“First Closing Date” means the date that is three (3) Business Days following
termination of the Hart-Scott-Rodino waiting period or any other date mutually
agreed upon by the parties.

“Governmental Entity” means (i) any court, government agency, department,
commission, board, bureau or instrumentality of the United States; (ii) any
local, county, state or federal entity or political subdivision thereof; or
(iii) any foreign governmental body of any kind.

“Hazardous Materials” means (i) any substance that is defined as a “hazardous
substance,” “hazardous waste,” “hazardous material,” pollutant, or contaminant
under any Environmental Requirements, including CERCLA; RCRA; and any analogous
and applicable Law or Environmental Requirements; (ii) petroleum (including
crude oil and any fraction thereof); and (iii) any natural or synthetic gas
(whether in liquid or gaseous state).

“Indemnified Party” has the meaning specified in Section 14.03.

“Indemnifying Party” has the meaning specified in Section 14.03.

“Intangible Assets” means all intangible personal property rights of Sellers
used exclusively in the Business, including without limitation, goodwill,
customer lists and information, and all rights on the part of Sellers to
proceeds of any PMMIC policies and claims on the part of Sellers for recoupment,
reimbursement and coverage under such policies, except with respect to any
recoupment or reimbursement to Sellers for expenditures incurred by Sellers
prior to the applicable Closing Date.

“Intellectual Property” means all United States registered and unregistered
trademarks, service marks, trade names used exclusively at the Locations
(including the names “HandiMart” and “Nordy’s”), logos, brands, business
identifiers, private labels, trade dress (including without limitation all
goodwill and reputation symbolized by any of the foregoing), rights of
publicity, processes, industrial designs, inventions, registered and
unregistered copyrights and copyright applications, know-how and trade secrets,
and all rights with respect to

 

-4-



--------------------------------------------------------------------------------

the foregoing, and all other proprietary rights that Sellers own, license or
possess the exclusive right to use with respect to the Acquired Assets or in the
conduct of the Business, in each case as set forth in Schedule I-D.

“Inventory” means all the stock-in-trade including merchandise, gasoline for
sale, and supplies owned by Sellers and situated at the Locations or held by
Chambers and Owen (or in transit to either of the foregoing) for the benefit of
the Sellers on the applicable Closing Date, and all rights of Sellers to
warranties received from their suppliers with respect to the foregoing (to the
extent assignable), and related claims, credits, and rights of recovery with
respect thereto.

“Knowledge of the Purchaser,” “Purchaser has knowledge,” “known to the
Purchaser,” and “to the knowledge of Purchaser” and any other phrases of similar
import mean, with respect to any matter in question relating to the Purchaser,
the actual knowledge, after reasonable investigation, of such matter, if any, of
John Harmon or Eli Wirtz.

“Knowledge of the Sellers,” “knowledge of the Company,” “known to the Company,”
and “known to the Sellers” and any other phrases of similar import mean, with
respect to any matter in question relating to the Company, or the Seller, the
actual knowledge, after reasonable investigation, of such matter, if any, of the
Shareholders, Brenda Kelchen or David Fry.

“Law” or “Laws” means any local, county, state, federal, foreign or other law,
statute, regulation, ordinance, rule, order, decree, judgment, settlement
agreement or governmental requirement enacted, promulgated, entered into, agreed
or imposed by any Governmental Entity.

“Licenses and Permits” means all governmental licenses, permits, franchises,
authorizations, and approvals that relate directly or indirectly to, or are
necessary for, the conduct of the Business, including without limitation, those
described in Schedule 7.11.

“Locations” means the Stores listed on Schedule I-E. The term “Location”
includes land, buildings (including car wash facilities), Equipment and
Machinery and the goodwill associated with the Business conducted at the
Location.

“Material Adverse Effect” means any event, change, occurrence, condition or
circumstance which has had or is reasonably likely to have a material adverse
impact on any of the Acquired Assets or operations or financial condition of the
Business conducted by the Company immediately prior to the Closing, or the
ability of any party hereto to consummate any of the transactions contemplated
by this Agreement.

“New Employees” has the meaning specified in Section 13.02(a).

“NLRB” has the meaning specified in Section 7.10(b).

“Permitted Encumbrances” has the meaning specified in Section 5.01.

“Person” means any individual, corporation, partnership, joint venture,
association, limited liability company, joint-stock company, trust, or
unincorporated

 

-5-



--------------------------------------------------------------------------------

organization, or any governmental agency, office, department, commission, board,
bureau or instrumentality thereof.

“Personnel” means the officers, employees and/or agents of Sellers whose primary
place of work is at one of the Locations and those employees with supervisory
responsibility for the Business.

“PMMIC” means the Petroleum Marketers Management Insurance Company.

“Policies” and “Policy” has the meanings specified in Section 7.12(a).

“Pro Rata Insurance Amount” means the pro rata portion of the total insurance
premiums paid by the Company with respect to PMMIC insurance policies assigned
and transferred to Purchaser on the applicable Closing Date that are
attributable to the time period from such Closing Date to the end of the time
period covered by such premiums.

“Pro Rata Prepaid Amount” means the pro rata portion of any prepayments made by
Sellers prior to the applicable Closing Date with respect to the Acquired
Assets, including, without limitation, the Pro Rata Insurance Amount, any
amounts paid in connection with all maintenance contracts, prepaid rent, amounts
payable in connection with signage or advertising in place at any Location or
with the Iowa Department of Transportation, and amounts paid to ATM Service
Providers, that are attributable to the time period from such Closing Date to
the end of the time period covered by such prepayments.

“Prospective Employees” has the meaning specified in Section 13.02(a).

“Purchase Price” has the meaning specified in Section 3.01.

“Purchaser” has the meaning specified in the first paragraph of this Agreement.

“Purchaser’s Welfare Plans” has the meaning specified in Section 13.02(c).

“RCRA” means the Resource Conservation and Recovery Act, as amended.

“Real Property” has the meaning specified in Section 5.01.

“Required Consents” has the meaning specified in Section 2.06.

“Retained Locations” means Store No. 45 at 2545 N. Dodge Street, Iowa City,
Iowa, and vacant land adjoining Store Nos. 19, 22, 48 and 51 as more fully
described on Schedule 2.03(g) attached hereto. Retained Locations may also
include Store Nos. 41, 43 and 44 as set forth in Section 3.01.

“Right of Access Agreement” has the meaning specified in Section 5.10.

“Second Closing Date” means the date that is the Business Day immediately
following the First Closing Date.

“Sellers” means the Company, Nordco, Nordy’s, Pylon or Jet Transport, or any

 

-6-



--------------------------------------------------------------------------------

combination thereof, as applicable, or as the context of the term as used herein
otherwise requires.

“Shareholders” means David V. Nordstrom and Steven D. Nordstrom.

“Stores” has the meaning specified in the recitals to this Agreement.

“Survey” has the meaning specified in Section 5.08(d).

“Survival Date” means (1) for claims made based on an alleged breach of the
Extended Representations and Warranties, the date on which the applicable
statute of limitations would bar such claim, (2) for claims made based on an
alleged breach of the provisions of Article VI (Environmental Matters), the
applicable date set forth in the Environmental Response and Indemnification
Agreement, substantially in the form set forth in Exhibit B, (3) for claims made
based on an alleged breach of Section 13.06 (Restrictive Covenant), the date on
which such covenant expires as set forth in the Non-Competition Agreements, and
(4) for all other claims, the date that is twenty-four (24) months after the
Second Closing Date.

“Tax” or “Taxes” means all federal, state, local and foreign taxes (including
excise taxes, value added taxes, occupancy taxes, employment taxes, unemployment
taxes, ad valorem taxes, custom duties, transfer taxes and fees), levies,
imposts, fees, impositions, assessments and other governmental charges of any
nature imposed upon a Person including all taxes and governmental charges
imposed upon any of the personal properties, real properties, tangible or
intangible assets, income, receipts, payrolls, transactions, stock transfers,
capital stock, net worth or franchises of a Person (including all sales, use,
withholding or other taxes which a Person is required to collect and/or pay over
to any government), and all related additions to tax, penalties or interest
thereon.

“Tax Returns” means all returns, reports, information returns, and other
documents (including all related and supporting information) filed or required
to be filed with any Governmental Entity in connection with the determination,
assessment, collection, or administration of any Taxes.

“Transfer” (which includes the term “Transferred”), with respect to the Sellers,
means to sell, convey, transfer, assign and deliver the Acquired Assets.

“UCC Search” has the meaning specified in Section 5.08(b).

“Unsatisfactory Exceptions” has the meaning specified in Section 5.08(d).

“Unsatisfactory States of Fact” has the meaning specified in Section 5.08(d).

“WARN Act” has the meaning specified in Section 7.10(d).

ARTICLE II. TRANSFER OF THE ACQUIRED ASSETS

Section 2.01. Transfer of Assets. Subject to the terms and conditions herein set
forth, on the applicable Closing Date, Sellers shall Transfer to Purchaser, and
Purchaser shall

 

-7-



--------------------------------------------------------------------------------

acquire from Sellers, all of their respective rights, titles, and interests in
and to the Acquired Assets, which are set forth on Schedule 2.01. Seventeen
(17) Locations and the associated Acquired Assets will Transfer on the First
Closing Date and the remainder of the Locations, the other Real Property listed
on Schedule 5.01 and other Acquired Assets will transfer on the Second Closing
Date. Purchaser shall notify in writing the Sellers of the applicable Closing
Date with respect to which each Acquired Asset is to be Transferred by no later
than fifteen (15) days prior to the First Closing Date.

Section 2.02. Transfer Free of Encumbrances. Except as set forth on Schedule
2.02, on the applicable Closing Date, Sellers agree that the Transfer by Sellers
of the Acquired Assets to Purchaser as herein provided shall be, on such Closing
Date, free and clear of all Encumbrances other than Permitted Encumbrances, and
shall be made by appropriate deeds, bills of sale, endorsements, assignments and
other instruments of transfer and conveyance reasonably satisfactory in form and
substance to Purchaser and its counsel.

Section 2.03. Certain Excluded Assets. Notwithstanding any other provision of
this Agreement to the contrary, the Acquired Assets shall not include the
following assets of Sellers wherever situated (collectively, the “Excluded
Assets”):

(a) all cash on hand or on deposit, cash equivalents and short-term investments;

(b) all inventory at the Locations which in the exercise by Purchaser of good
faith is not found to be of merchantable quality or which is otherwise excluded
pursuant to Section 3.03;

(c) all Inventory at any Retained Location or Inventory listed on Schedule
2.03(c) that can not be Transferred as a matter of Law;

(d) all assets of any kind or character located at, associated with or specific
to the Retained Locations;

(e) all securities issued by any Person and owned by Sellers;

(f) all Accounts Receivable;

(g) all vacant land adjoining Store Nos. 19, 22, 48 and 51 as set forth on
Schedule 2.03(g);

(h) the Real Property (and other assets) of each of the Sellers and Shareholders
not situated at, associated with or specific to the Locations;

(i) all original copies of financial statements, Tax Returns and other financial
or Tax records and information of Sellers;

(j) all claims for refund of Taxes and other governmental charges of whatever
nature;

 

-8-



--------------------------------------------------------------------------------

(k) Sellers’ copies of all Files and Records provided to Purchaser (Purchaser
may retain the original);

(l) those rights relating to deposits and prepaid expenses and claims for
refunds and rights to offset in respect thereof as listed on Schedule 2.03(l);

(m) all insurance policies and rights thereunder (except the PMMIC policies
specified in Section 6.01(e));

(n) all rights in connection with and assets of the Company Plans;

(o) the stock records and minute books of Sellers;

(p) the name of any Sellers, including any variation or derivative thereof;

(q) all rights, causes of action and claims of Sellers under or pursuant to the
terms and conditions of this Agreement; and

(r) the property and assets expressly designated on Schedule 2.03(r).

Within a reasonable time (but not more than thirty (30) days) following the
First Closing Date, Sellers shall remove all tangible personal property included
in the Excluded Assets from any of the Locations being Transferred. The
Purchaser irrevocably grants Sellers the right and license to enter upon the
properties or facilities of the Purchaser at reasonable times and upon
reasonable notice to the Purchaser to remove the Excluded Assets as provided in
the foregoing sentence.

Section 2.04. No Assumption of Liabilities. Except as set forth on Schedule
2.04, Purchaser shall not assume, and will not agree to assume or pay or
perform, and Purchaser shall not be responsible for in any manner, any
obligations or liabilities of Sellers, direct or indirect, known or unknown,
choate or inchoate, absolute, fixed or contingent.

Section 2.05. Subsequent Documentation. At any time and from time to time after
the First Closing Date, Sellers shall, upon the request of Purchaser, and
Purchaser shall, upon the request of Sellers, promptly execute, acknowledge and
deliver, or cause to be executed, acknowledged, and delivered, such further
instruments and other documents, and perform or cause to be performed such
further acts, as may be reasonably required to evidence or effectuate (a) the
Transfer hereunder of the Acquired Assets, (b) the performance by the parties of
any of their other respective obligations under this Agreement, and (c) the
purposes and intent of this Agreement.

Section 2.06. Assignment of Contracts. To the extent that the assignment of all
or any portion of any of the Assigned Contracts shall require the consent of any
other party thereto, the execution of this Agreement shall not constitute an
agreement to assign the same if an attempted assignment would constitute a
breach thereof. As a condition to the Closing, Sellers shall obtain the
consents, approvals and waivers to the Assigned Contracts set forth on Schedule
I-B (the “Required Consents”).

 

-9-



--------------------------------------------------------------------------------

ARTICLE III. PURCHASE PRICE

Section 3.01. Purchase Price. Subject to Section 3.04, as full consideration for
the Acquired Assets, Purchaser shall pay Sellers on the applicable Closing Date
by wire transfer in immediately available funds an aggregate amount equal to the
sum of the amounts allocable to the Acquired Assets being Transferred on such
Closing Date, which such aggregate amount shall equal, after giving effect to
the Transfers that occur on the First Closing Date and the Second Closing Date,
(i) Sixty-Three Million Five Hundred Thousand United States Dollars
($63,500,000) (the “Purchase Price”) of which $3.5 million shall be payable to
Jet Transport, $1.3 million shall be payable to Nordco, $575,000 shall be
payable to Nordy’s, $5.0 million shall be payable to Pylon and the balance shall
be payable to the Company as further set forth on Schedule 3.02; plus (ii) the
Pro Rata Prepaid Amount which shall be payable to the Company, plus (iii) Three
Hundred Twenty-Five Thousand Dollars ($325,000) for the Real Property described
on Schedule 5.01 adjoining Store No. 28, which shall be payable to the Company,
subject to the terms and conditions of this Agreement; provided, however, that:

(a) if the Company or Nordco is successful in acquiring the ownership of the
interests in Iowa Stores, LLC which is presently owned by Conoco-Phillips
Petroleum, Purchaser shall acquire such interests from the Company or Nordco and
the Company or Nordco shall transfer such interests to Purchaser for an
additional One Million Three Hundred Thousand Dollars ($1,300,000), which such
additional amount shall be allocated to Nordco; and, provided further, that

(b) if the Company or Nordco cannot for any reason Transfer its current
ownership interests in Iowa Stores, LLC and Store Nos. 41, 43 and 44, such
Stores will be excluded from this Agreement and the Purchase Price shall be
reduced to Fifty-Eight Million Nine Hundred Thousand Dollars ($58,900,000) of
which $3.5 million shall be payable to Jet Transport, $575,000 shall be payable
to Nordy’s, $5.0 million shall be payable to Pylon and the balance shall be
payable to the Company as further set forth on Schedule 3.02.

The Pro Rata Prepaid Amount shall be determined in good faith by the Company and
delivered to the Purchaser no later than two Business Days prior to the
applicable Closing Date, and shall set out in reasonable detail the value of
such Pro Rata Prepaid Amount, including any invoices or other statements
relating thereto. Additionally, Purchaser shall pay for the Inventory as
provided in Section 3.03.

Section 3.02. Allocation of the Purchase Price. Purchaser and Sellers agree to
the allocation of the Purchase Price between the Company and each other Seller
and among the several Acquired Assets and the Non-Competition Agreements as set
forth in Section 3.01 and on Schedule 3.02.

The Purchaser and the Company shall file Internal Revenue Service Form 8594
(and/or other appropriate Tax Returns) with the applicable taxing authorities,
and shall not file any amendments or take any action inconsistent with the
foregoing in any audit, refund claim, Tax Return or any other administrative or
judicial proceeding, pursuant to Section 1060 of the Code and underlying
Treasury Regulations promulgated thereunder.

 

-10-



--------------------------------------------------------------------------------

Section 3.03. Inventory; Consideration. On each Closing Date, representatives of
Sellers and Purchaser shall take a physical count of all Inventory located at
each Location and the Chambers and Owen Location that is to be Transferred on
such Closing Date. Inventory which, in the exercise of good faith, is determined
to be outdated or otherwise not of merchantable quality or which is listed in
Schedule 3.03 as excluded from the transaction herein contemplated shall be
excluded and shall be Excluded Assets. The Inventory at each Location and at the
Chambers and Owen Location shall be valued, for purposes of this Agreement, as
follows:

Beer and Pop (Soda) will be valued at the Company’s net cost, based on the last
invoice for each product delivered to the Location.

Cigarettes and Tobacco Products will be valued at the Company’s net wholesale
cost, based on Sellers’ paid invoices or the wholesale supplier’s quoted price
on the applicable Closing Date, as Company may elect and provide suitable
evidence acceptable to the Purchaser, less any manufacturer’s promotional monies
(buy-down funds) attributable thereto, received or receivable by the Company.

Prepared and Fast-Food Products will be valued at the Company’s net cost, based
on the vendor’s invoice for the last delivery of each type of product received
at the Location, less any discounts and promotional allowances taken by the
Company with respect thereto.

All Grocery-Category Product, including non-DSD beverage products, will be
valued at a thirty-five percent (35%) markdown from the retail price on the
applicable Closing Date.

All DSD Product exclusive of beer and pop, including but not limited to milk,
breads and cakes, chips, nuts, snacks and ice cream, will be valued at a
thirty-five percent (35%) markdown from the retail price on the applicable
Closing Date.

Gasoline and Motor Fuels at each Location will be valued at the Company’s
laid-in cost per gallon of the last delivery of each type of product received at
the Location prior to the applicable Closing Date. Promptly upon receipt, the
Company will provide to Purchaser paid invoices for purposes of confirming the
Company’s cost.

Company’s Branded Inventory will be valued at the wholesalers’ invoice cost to
the Company.

All other inventory of products and supplies will be valued at the Company’s
cost, according to Sellers’ paid invoices therefor, except as the parties may
mutually agree in writing to employ a different methodology.

For purposes of the foregoing, the Company’s “cost” shall be deemed to include
freight or delivery charges, if any, actually incurred by the Company. Purchaser
shall have no obligation to purchase any partial packages or opened containers
of merchandise or supplies; provided, however, that the parties shall deal in
good faith as to packages and containers of which the

 

-11-



--------------------------------------------------------------------------------

contents are themselves individually packaged; and provided further, that, with
respect to bulk inventory, including, without limitation, bulk chemicals used in
car wash facilities at the Locations and any other items contained in storage
tanks and similar containers, Purchaser shall be obligated to purchase such
inventory, provided the parties are able to determine, with reasonable
certainty, the value attributable to any such inventory.

The Company shall provide to Purchaser within three Business Days of the Second
Closing Date all information necessary to calculate the value of the Inventory
pursuant to the methodology set forth in this Section 3.03, and Purchaser shall
calculate and deliver to the Company the total value of the Inventory within ten
(10) Business Days of the Second Closing Date. If the Company accepts such
valuation or does not object to the total value of the Inventory as calculated
by Purchaser within five (5) Business Days of its receipt of such calculation
from Purchaser, then on the following Business Day, Purchaser shall pay to the
Company, by wire transfer of immediately available funds, an amount equal to the
total value of the Inventory as calculated by Purchaser. If the Company objects
to the calculation of the total value of the Inventory, then Company shall
notify Purchaser of such objection within five (5) Business Days of its receipt
of such calculation from Purchaser, and Company and Purchaser shall seek to
resolve any discrepancies; provided that, with respect to any amount not in
controversy, Purchaser shall promptly pay such amount to the Company. Promptly
following the resolution of such discrepancies, Purchaser shall pay to the
Company the amount, as resolved. If Company and Purchaser are unable to resolve
any discrepancies within 30 days of notice by Company of such objections, then
any remaining disputed amounts will be determined within 30 days thereafter by a
firm or individual to be mutually agreed upon by the parties whose determination
will be final, binding and non-appealable. The Company and Purchaser will bear
equally the fees and expenses payable to such firm or individual in connection
with such determination.

Section 3.04. Escrow. Notwithstanding the foregoing, on each Closing Date,
Purchaser shall cause One Million Five Hundred Thousand Dollars ($1,500,000) of
that portion of the Purchase Price payable to the Company to be deposited with
the Escrow Agent and shall be held and disbursed according to the terms of the
Escrow Agreement.

Section 3.05. Fair Consideration. The parties acknowledge and agree that the
consideration provided for in this Article III represents fair consideration and
reasonable equivalent value for the sale and transfer of the Acquired Assets and
the transactions, covenants and agreements set forth in this Agreement, which
consideration was agreed upon as the result of arm’s-length good-faith
negotiations between the parties and their respective representatives.

Section 3.06. Taxes. Company and each other Seller shall pay (i) to the
appropriate authorities all Taxes arising out of the ownership of the Acquired
Assets and Excluded Assets and out of the operation of the Business on and
before the applicable Closing Date; and (ii) to the appropriate authorities all
Taxes, including without limitation, gross and net income Taxes, and sales and
use Taxes arising out of the transfer of the Acquired Assets, if any. All
special assessments on the Real Property which are a lien on the Real Property
on the applicable Closing Date shall be paid in full by Sellers on such Closing
Date. All other special assessments shall be paid by Purchaser. Sellers shall
pay or credit to Purchaser at closing an amount equal to all unpaid real estate
and personal property taxes for fiscal years which conclude prior to the
applicable Closing Date. Such taxes for the fiscal year in which the Transfer
occurs

 

-12-



--------------------------------------------------------------------------------

shall be prorated between the Sellers and Purchaser as of such Closing Date,
based on time of possession in the fiscal year (July 1 – June 30) of Transfer.
Sellers’ portion of the property Taxes shall be an amount equal to such Taxes
payable in the year of Transfer multiplied by a fraction, the numerator of which
shall be the number of days in the applicable fiscal year on or before the
applicable Closing Date and the denominator of which shall be the total number
of days in the applicable fiscal year.

ARTICLE IV. CLOSING

Section 4.01. Closing Date. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at One Convenience Boulevard, Ankeny,
Iowa, 50021, or at such other place as may be mutually agreed to by the parties
on the applicable Closing Date.

Section 4.02. Deliveries by Sellers. Unless otherwise indicated in this Section,
on the applicable Closing Date, the Company and each other Seller shall deliver
to Purchaser executed copies of the following agreements, documents and other
items:

(a) Bills of Sale in a form to be mutually agreed upon by the parties hereto and
other instruments of assignment transferring the Acquired Assets on such Closing
Date:

(b) Warranty Deeds in a form to be mutually agreed upon by the parties hereto,
transferring the Real Property on such Closing Date;

(c) possession of the Acquired Assets referred to in paragraphs (a) and (b) of
this Section on such Closing Date;

(d) on the applicable Closing Date, the Assignment of Leases by and between
Sellers and Purchaser in a form to be mutually agreed upon by the parties
hereto;

(e) on the First Closing Date, copies of all the corporate resolutions adopted
by the Board of Directors and the Shareholders of Company authorizing and
approving the execution and delivery of this Agreement and all agreements
contemplated hereby and the consummation of the transactions hereby and thereby,
certified to be true and complete and in full force and effect by the corporate
secretary;

(f) on the applicable Closing Date, an Assignment Agreement for contracts other
than the assigned leases in a form to be mutually agreed upon by the parties
hereto;

(g) on the applicable Closing Date, copies of each consent, waiver,
authorization and approval required pursuant to Section 7.04 of this Agreement;

(h) on the First Closing Date, the Certificate of Existence of the Company
issued by the Iowa Secretary of State dated within thirty (30) days of such
Closing Date;

 

-13-



--------------------------------------------------------------------------------

(i) on the First Closing Date, certificates of the Sellers pursuant to Sections
12.02 and 12.03 of this Agreement;

(j) on the First Closing Date, the Non-Competition Agreements by and between
Purchaser and the Sellers and Shareholders in the form attached hereto as
Exhibit C-1, C-2 and C-3;

(k) on the First Closing Date, copies or originals of all documents and records
in possession of the Sellers relating to the Assigned Contracts;

(l) on the First Closing Date, an executed copy of the Right of Access
Agreement, if necessary, with respect to Store No. 48.; and

(m) certificate signed by an officer of the Sellers acknowledging delivery by
Purchaser on such Closing Date of the items set forth in Section 4.03 of this
Agreement.

Section 4.03. Deliveries by Purchaser. Unless otherwise indicated in this
Section, on the applicable Closing Date, Purchaser shall deliver to Sellers the
following agreements, documents and other items:

(a) the portion of the Purchase Price payable in accordance with Section 3.04:

(b) on the First Closing Date, copies of all corporate resolutions adopted by
the Board of Directors of Purchaser authorizing and approving the execution and
delivery of this Agreement and all agreements contemplated hereby and the
consummation of the transactions hereby and thereby, certified to be true and
complete and in full force and effect by the corporate secretary;

(c) on the First Closing Date, certificates of the Purchaser pursuant to
Sections 11.02 and 11.03 of this Agreement;

(d) on the First Closing Date, the Non-competition Agreement by and between
Purchaser and the Sellers and Shareholders in the form attached hereto as
Exhibit C-1, C-2 and C-3;

(e) on the First Closing Date, an executed copy of the Right of Access
Agreement, if necessary, with respect to Store No. 48.; and

(f) Certificate signed by an officer of the Purchaser acknowledging delivery by
Sellers on such Closing Date of the items set forth in Section 4.02 of this
Agreement.

 

-14-



--------------------------------------------------------------------------------

ARTICLE V. REAL PROPERTY; LOCATION ASSETS

Section 5.01. Real Property. As a material inducement to Purchaser to enter into
this Agreement and to consummate the transactions contemplated hereby, Company
and Nordy’s jointly and severally represent and warrant to Purchaser as follows:

Schedule 5.01 shall be prepared by both parties, acting in good faith within ten
days of the date of this Agreement, and shall set forth a list of all real
property that constitutes Acquired Assets owned by Company and/or Nordy’s,
including real property in which Company or Nordy’s holds an option to purchase
exercisable on or before the applicable Closing Date (“Real Property”). Real
Property includes active underground storage tanks and gasoline dispensers,
storage sheds and canopies, to the extent owned by the Company and/or Nordy’s.
Except as set forth in Schedule 5.01, on the applicable Closing Date, Company
and Nordy’s shall have good and merchantable title to the Real Property, free
and clear of all liens (statutory or other), leases, mortgages, pledges,
security interests, conditional sales agreements, charges, claims, options,
easements, rights of way and other encumbrances of any kind or nature whatsoever
(collectively, “Encumbrances”), other than the following (collectively, the
“Permitted Encumbrances”):

(a) the provisions of all applicable zoning Laws;

(b) the Encumbrances listed on Schedule 5.01; and

(c) Encumbrances that will be released and, as appropriate, removed of record at
or prior to the applicable Closing Date, or as soon as practicable thereafter,
in accordance with the terms of this Agreement.

On the applicable Closing Date, except for any Permitted Encumbrances, none of
the Real Property is subject to any lease or grant to any Person of any right to
the use, occupancy or enjoyment of such property or any portion thereof. Except
for any Permitted Encumbrances, the Real Property is not subject to any use
restrictions, exceptions, reservations or limitations which in any respect
interfere with or impair the present and continued use thereof as currently used
by Sellers in the conduct of the Business. On the applicable Closing Date, there
shall be no pending or, to the knowledge of the Company, threatened condemnation
proceedings relating to any part of the Real Property.

Section 5.02. Debranding; Removal of Signage. Purchaser agrees to assume the
obligations which the Company has pursuant to the terms of the contract for the
Locations which the Company has with Conoco-Phillips Petroleum (the “COP
Contract”), requiring the Company (a) to maintain Conoco-Phillips Petroleum
signage and brand identification, and (b) purchase and sell only Conoco-Phillips
Petroleum products through February 28, 2007; provided, however, that in the
event Store Nos. 41, 43 and 44 are purchased or operated by Purchaser pursuant
to the terms of this Agreement, in addition to the foregoing clauses (a) and
(b) with respect to such Stores, Purchaser shall assume the obligations of the
COP Contract through the February 28, 2007 expiration date and for an additional
period of 10 years, or such lesser period following the expiration date as
Conoco-Phillips Petroleum may agree. Other than the COP Contract, as of the
First Closing Date, the Company does not have any agreements with producers
and/or distributors of gasoline and other motor fuels requiring that the Company
purchase specified or determinable quantities of such products at prices or
according to pricing formulas specified, with respect to each of the Locations
or requiring that any Locations be branded in the name of any of such suppliers
or offer for sale the products thereof.

 

-15-



--------------------------------------------------------------------------------

Section 5.03. Automatic Teller Machines. Schedule 5.03 hereto is a complete
listing of all Locations equipped with an Automatic Teller Machine (ATM). Each
of Jet Transport and the Company warrants that all ATMs situated at the
Locations and used in connection with the Business thereof, except as indicated
in Schedule 5.03, are owned by either Jet Transport or the Company and are
maintained and serviced by ATM Service Providers pursuant to a written agreement
with the Company. If Purchaser determines that it will assume any leases or
service agreements with respect to such ATMs, then by no later than ten days
after the date hereof it shall notify the Company of such leases and/or service
agreements, including detailing the applicable Closing Date for when the
assumption will take effect, and the Company will use commercially reasonable
efforts to assign and transfer to the Purchaser its rights and interests under
any leases or service agreements with respect to said ATMs, or will terminate
the same and hold Purchaser harmless with respect thereto. To the extent
Purchaser notifies the Company that it will assume any lease and/or service
agreement with respect to such ATMs, then following the Closing Date and
promptly upon receipt of the revenue statement relating to the period in which
the Closing Date occurs, Purchaser shall pay to Jet Transport and/or the
Company, as the case may be, the pro rata portion of any revenues attributable
to the period up to and including the Closing Date with respect to such ATMs.

Section 5.04. Company/Sellers Leases Terminated. Except as set forth on Schedule
5.04, as of the applicable Closing Date there will be no leases whereby the
Shareholders or an Affiliate has leased to the Company a Location or Locations
and/or any Equipment and Machinery located thereon.

Section 5.05. Conformity of the Real Property. Sellers jointly and severally
represent and warrant to Purchaser as follows:

All buildings, structures and improvements located on, fixtures contained in,
and appurtenances attached to the Real Property conform in all respects to
applicable Laws, including, inter alia, those related to zoning, use and
construction, and all Real Property is zoned for the purposes for which it is
presently used by the Sellers. All such buildings, structures, improvements,
fixtures and appurtenances are in good condition and repair, subject to normal
wear and tear, and no condition exists which interferes with the economic value
or use thereof.

Section 5.06. Equipment and Machinery. Sellers jointly and severally represent
and warrant to Purchaser as follows:

(a) Schedule 5.06(a) sets forth a list of, or otherwise describes, all material
Equipment and Machinery included in the Acquired Assets. Except as set forth in
Schedule 5.06(a), such Sellers have good title, free and clear of all
Encumbrances (other than the Permitted Encumbrances) to the Equipment and
Machinery listed.

(b) The Equipment and Machinery are in good operating condition and repair
(except for ordinary wear and tear), are sufficient for the operation of the
Business as presently conducted, and are in conformity in all material respects
with all applicable Laws or other requirements.

 

-16-



--------------------------------------------------------------------------------

(c) Except as provided hereafter or in Schedule 5.06(c), no Equipment and
Machinery is kept, used, maintained or operated on the Real Property pursuant to
a lease or other contract or understanding with a third party which is not
terminable at will or upon sale of the Real Property to Purchaser. Upon notice
from Purchaser within ten days of the date hereof, the Sellers shall, at
Sellers’ expense, remove or direct the owner(s) of any Equipment not owned by
Sellers to be removed from the Locations as of the applicable Closing Date.

Section 5.07. Inventories. Company represents and warrants to Purchaser that all
items of Inventory included in the Acquired Assets consists and shall consist on
the applicable Closing Date of a quality and quantity usable and saleable in the
ordinary course of the Business. All Inventory (other than Inventory in transit
in the ordinary course of the Business) is located at the Locations or the
Chambers and Owen Location.

Section 5.08. Title Evidence. As evidence of title to and condition of the Real
Property, the Company and Nordy’s have previously delivered to Purchaser with
respect to the Real Property set forth on Schedule 5.08:

(a) Abstracts: an abstract (the “Abstract”) or Abstracts of title to the Real
Property listed on Schedule 5.08 continued and certified through a recent date,
for examination by Purchaser’s attorney. Each Abstract shall show merchantable
title in the Company or Nordy’s, as the case may be, in conformity with this
Agreement, applicable law, and prevailing title standards in the State of Iowa
subject only to easements, covenants and restrictions of record. Sellers shall
bear the cost of any additional abstracting and title work due to any act or
omission of the Company or Nordy’s prior to Closing, including transfers by
operation of Law. The Abstracts of title shall become the property of the
Purchaser when the Purchase Price is paid in full for each separate parcel.

(b) UCC Search: A Uniform Commercial Code search against Sellers from the Office
of the Iowa Secretary of State as of a current date, together with complete
copies of all documents which are shown as exceptions therein (the “UCC Search”)
and which would affect the title to any of the Acquired Assets.

(c) Survey: the Company and Nordy’s have provided or will provide to the
Purchaser prior to the Closing all originals or copies (if originals are not
available) of any and all survey maps, drawings or plats of survey of the Real
Property in their possession. If requested by Purchaser and at Purchaser’s
expense, the Company or Nordy’s shall provide to Purchaser a copy of a staked
survey of any of the Real Property listed on Schedule 5.08 made in accordance
with the “Minimum Standard Detail Requirements for ALTA/ACSM Land Title
Surveys,” jointly established and adopted by the American Land Title Association
and the American Congress on Surveying and Mapping, and meeting the accuracy
requirements of a Class A Survey, as defined therein, by a registered engineer
or surveyor satisfactory to Purchaser, certified to Purchaser and, if
applicable, the Title Insurer as of a current date, containing an exact
perimeter legal description of the Real Property listed on Schedule 5.08 showing
the topographic contours of the Real Property and the exact gross and net
acreage of such Real Property (the “Survey”).

 

-17-



--------------------------------------------------------------------------------

(d) Reports: Within ten (10) days of this Agreement, Purchaser shall deliver to
Sellers a schedule that sets forth any exceptions which Purchaser has to
Seller’s title as not being merchantable and any exceptions which Purchaser has
to Encumbrances of record which interfere with or impair the present and
continued use of such Real Property as currently used by Sellers in the conduct
of the Business which appear in any Abstract for any owned Real Property, any
exceptions enumerated in the UCC Search, and any states of fact shown on any
Survey received by Purchaser prior to the date of this Agreement, which are
unsatisfactory to Purchaser collectively, “Unsatisfactory Exceptions” and
“Unsatisfactory States of Fact,” respectively; provided that if Purchaser fails
to produce and deliver to Sellers such schedule within such ten (10) day period,
then Purchaser shall be deemed to have delivered such schedule free of exception
to title and Encumbrances. With respect to any Abstract relating to any leased
Real Property or any Survey received by Purchaser following the date of this
Agreement, Purchaser shall update such schedule to reflect any additional
Unsatisfactory Exceptions and/or Unsatisfactory States of Fact based on such
Survey within ten (10) days of receipt of such Survey; provided that if
Purchaser fails to produce and deliver to Sellers such updated schedule within
such ten (10) day period, then Purchaser shall be deemed to have delivered such
updated schedule free of exception to title and Encumbrances. The Company shall,
at its sole cost and expense, use its reasonable best efforts to cause any
Unsatisfactory Exceptions to be released, any Unsatisfactory States of Fact to
be corrected or shall make arrangements therefore satisfactory to Purchaser, by
no later than the applicable Closing Date. If the Company has not remedied any
Unsatisfactory States of Fact or Unsatisfactory Exceptions with respect to any
Real Property by the Closing Date, then, unless Purchaser determines to accept
such Real Property with such Unsatisfactory States of Fact and/or Unsatisfactory
Exceptions, such Real Property shall no longer be subject to this Agreement and
this Agreement shall be deemed amended accordingly and the Purchase Price shall
be reduced by the amount allocated to such Real Property in a schedule to be
agreed by the parties within ten days of execution of this Agreement. Whether or
not the transactions provided for and contemplated by this Agreement are
consummated, all costs and expenses of obtaining the Abstract and obtaining the
UCC Search shall be borne solely by Sellers and all costs and expenses of any
Survey shall be borne by Purchaser.

Section 5.09. Williamsburg Restaurant Lease. Prior to the First Closing Date,
the parties shall have entered into a lease agreement with respect to the
Williamsburg Restaurant, in a form to be mutually agreed upon by the parties
hereto.

Section 5.10. Right of Access Agreement. On or prior to the First Closing Date,
the Company shall have either (i) obtained access to the vacant land adjoining
Store No. 48 by agreement with the owner of such vacant land or (ii) the parties
shall have entered into a right of way or right of access agreement (a “Right of
Access Agreement”) whereby the Sellers shall be granted the right of egress and
ingress over the real property where Store No. 48 is located for purposes of
accessing the Retained Location adjoining Store No. 48.

ARTICLE VI. ENVIRONMENTAL MATTERS

Section 6.01. Environmental Compliance. As a material inducement to Purchaser to
enter into this Agreement and to consummate the transactions contemplated
hereby,

 

-18-



--------------------------------------------------------------------------------

Company and each other Seller severally and not jointly represent and warrant to
Purchaser as follows:

(a) Except as set forth in Schedule 6.01(a), no material amount of Hazardous
Material has been disposed of, spilled, leaked or otherwise released at, on, in,
from or below any Real Property nor has any material amount of Hazardous
Material come to be located in the soil, surface water or groundwater at, on,
in, from or below any Real Property; since the applicable Environmental Test
Date, no material amounts of Hazardous Materials are or have been generated,
manufactured, treated, stored, transported, used or otherwise handled by Sellers
on any Real Property, except in material compliance with any Environmental
Requirements; and there is no material condition affecting any Real Property
known to Sellers which is in violation of any Environmental Requirement or which
would require investigation, environmental response, including but not limited
to corrective action or remedial action, under any Environmental Requirements.

(b) Except as set forth in Schedule 6.01(b), Sellers are in compliance and have
complied in all material respects with all federal, state and local
Environmental Requirements and have not been cited for any violation of any such
Environmental Requirements; as of the applicable Closing Date, no material
capital expenditures will be required for compliance with any applicable
Environmental Requirements; there is no pending investigation, civil, criminal
or administrative action, notice or demand letter, request for information,
notice of violation, or other proceeding known to Sellers by any Governmental
Entity with respect to (i) the release, discharge or emission of any pollutant
or contamination, (ii) ground or surface water, soil or air contamination,
(iii) the storage, treatment, release, transportation or disposal of Hazardous
Materials, (iv) the use of underground storage tanks by Sellers or (v) the
violation of any Environmental Requirement; Sellers have received no notice,
claim or other communication from any party concerning any past, present or
future events, actions or conditions which may give rise to any liability of
Sellers relating to the presence of Hazardous Materials on or from the Real
Property or on the real property of any Person; and Sellers have no agreement
with any Governmental Entity relating to any such environmental matter or any
environmental or Hazardous Materials cleanup.

(c) Except as set forth on Schedule 6.01(c) or as hereinafter specifically
provided otherwise, the following are true or will be true as of the applicable
Closing Date, as to each parcel of Real Property and the improvements, fixtures
and Equipment included therein:

(i) all storage tanks, lines, pumps, and related systems and facilities in which
gasoline, gasohol, or other petroleum, Hazardous Materials, or motor fuels are
stored, transferred, or dispensed on the Real Property are in good working
condition, ordinary wear and tear excepted, and the same do not leak and have
not suffered any damage which might produce a leak or spillage into the
environment which has not been properly repaired or corrected.

(ii) no third party has alleged or alleges any claim for damages due to a
spillage or release of gasoline, gasohol or petroleum, Hazardous Materials, or
other

 

-19-



--------------------------------------------------------------------------------

motor fuel or any hazardous substance or pollutant into the environment on,
about, or from the Real Property.

(iii) no material spillage, loss, escape or release of gasoline, gasohol or
petroleum, Hazardous Material or other motor fuel or any hazardous or controlled
substance or pollutant has occurred on or from the Real Property which has not
been fully remediated or corrected, except as otherwise disclosed herein.

(iv) the Real Property and the groundwater thereunder are not contaminated with
any Hazardous Materials or controlled substance, material or pollutant,
including petroleum, gasoline and/or its byproducts, to the extent that cleanup,
monitoring or other corrective or investigative action or assessment is required
under applicable Federal, state or local environmental Laws or regulations and
Environmental Requirements.

(d) Any and all underground fuel storage tanks located on the Real Property have
been duly registered with the Iowa Department of Natural Resources (IDNR) and
that all taxes, fees, penalties, and other charges by reason thereof have been
paid in full. If not, then the Company will take all steps necessary to assure
that all such tanks are duly registered and that all taxes, fees, penalties and
other charges payable in order to bring the Real Property into compliance with
all such registration Laws and/or regulations have been paid in full, as of the
applicable Closing Date.

(e) The Real Property is presently insured pursuant to a policy or policies
providing coverage against losses, liability or the expenses of remediation,
investigation, assessment or monitoring and claims of third parties (except as
set forth in Schedule 6.01(e)) due to the presence of contamination of the soil
or groundwater by petroleum, gasoline, its by-products, or hazardous or
controlled substances or pollutants to the extent required by the Environmental
Requirements; that all premiums for such coverage through the applicable Closing
Date have been paid; and that Sellers’ or Sellers’ policies of insurance will be
in full force and effect as of the applicable Closing Date hereunder. The
Sellers will assign and transfer to Purchaser, as of the applicable Closing
Date, the Sellers’ rights, entitlements, benefits and interest in, to, and under
such policy or policies of insurance provided through PMMIC and any other
policy, contract, plan or program providing similar coverage or benefits;
provided, however, that any such assignment or transfer does not work a
termination of the Sellers’ rights to coverage for, or benefits payable with
regard to, losses occurring or claims arising prior to the effective date of the
assignment; and, provided further, that the Purchase Price shall be increased by
the Pro Rata Insurance Amount. Purchaser agrees, at Purchaser’s expense, to
maintain such PMMIC insurance for two years following the applicable Closing
Date and Purchaser shall be liable for all environmental claims to the extent of
such PMMIC insurance assigned to Purchaser by Sellers as contemplated by this
Agreement, but only to the extent covered by such insurance.

(f) As of the applicable Closing Date, the Real Property and all fuel storage
tanks, lines, dispensers and related systems and facilities included therein
will be in material compliance with all applicable rules and regulations of the
Iowa Department of Natural Resources (IDNR), any other state agency(ies) having
jurisdiction of the same, and the U.S. Environmental Protection Agency (EPA),
and that all leak detection devices, overfill and spill protection systems,
monitoring wells and other equipment or facilities then required to be in

 

-20-



--------------------------------------------------------------------------------

place and operative under such rules, regulations and all applicable Laws will
be installed and operating properly as of such Closing Date.

(g) The Sellers and Purchaser acknowledge that previous to the execution hereof,
the Purchaser has caused, and prior to the applicable Closing Date may again
cause, tests to be conducted of any or all fuel storage tanks, lines and related
facilities to determine if the same are tight and do not leak. The cost of any
such tests shall be borne by the Purchaser. However, if any repairs or other
work is necessary to gain access to the equipment or facilities tested or to
render the same fit for testing, Sellers will arrange and pay for the same or
will reimburse Purchaser the actual reasonable cost thereof. Purchaser shall
have no responsibility for any repairs, corrections or replacements indicated by
the test results to be necessary or advisable; provided that if any damage is
caused during or as a result of such tests, Purchaser shall pay to the Sellers
for such damages.

(h) The Sellers and Purchaser acknowledge that prior to the execution hereof the
Purchaser has caused, and prior to the applicable Closing Date shall have the
further right and option to cause tests of any kind whatsoever at and about the
Real Property to be conducted by a qualified testing agency and/or laboratory to
determine whether environmental contamination may be present. The cost of such
tests will be borne by the Purchaser. The dates as of which such sampling are
completed at each Location is referred to herein as the “Environmental Test
Date” as to such Location. Any clean-up or other investigative, corrective or
remedial procedures which may be indicated as necessary pursuant to
Environmental Requirements as a result of such tests will be the responsibility
of the Sellers, subject to approval of the Purchaser and the other provisions of
this Agreement. Sellers hereby authorize access to the Real Property by
Purchaser and/or its agents and consultants for the purposes of conducting such
tests and shall provide information as necessary to assist Purchaser in causing
such tests to be performed. Notwithstanding the foregoing, the Sellers and the
Purchaser shall each have the right to rescind this Agreement as to any Location
in the event tests of such Location conducted after the date of this Agreement
reveal the presence of contamination requiring clean-up or other corrective or
remedial procedures, including monitoring, under applicable Laws or regulations;
provided, however, that the Sellers shall not be entitled to so rescind if,
within ten (10) days following receipt of Sellers’ notice of rescission,
Purchaser elects to acquire the subject Location in accordance with
Section 6.01(k) notwithstanding a finding of contamination, or to waive in
writing its right of rescission hereunder and agrees to accept the said Location
in its current environmental condition.

(i) Purchaser shall have the further right to rescind this Agreement and
terminate its obligations hereunder as to any Location, at any time prior to the
applicable Closing Date, in the event that Purchaser becomes aware after the
date hereof that the tanks, fuel lines, dispensers, and other fuel-handling
facilities are not in fact as represented in Section 6.01(c) (and are not
satisfactorily repaired or corrected by the Sellers prior to the applicable
Closing Date), or that any other matter the Sellers in Section 6.01(c) has
represented as true, with respect to third-party claims, spills, losses or
releases of motor fuel or any hazardous or controlled substance or pollutant on
the Location, or contamination of the Location and/or the groundwater therein is
in fact untrue in any material respect.

 

-21-



--------------------------------------------------------------------------------

(j) The Purchaser has made (or will make, prior to Closing) available to Sellers
the reports of soil and groundwater tests conducted pursuant to Section 6.01(h)
hereof. The disclosures made by Company and/or Sellers in Schedule 6.01(j) are a
complete and accurate statement of the material environmental histories of the
Real Property comprising each Location, as known to the Sellers, and the only
known contamination or pollution on any of the Real Property in addition to that
reflected in the reports of Purchaser’s environmental consultant(s) is as set
forth in said Schedule 6.01(j). Sellers have provided to Purchaser any and all
reports, data and correspondence regarding the environmental conditions of the
Real Property and/or, to Sellers’ knowledge, the names of any and all
parties/entities who may have such information, including the names of all
consultants, engineers, or employees (past or present) who may have such
information.

(k) Sellers shall assign and transfer (provided such benefits and coverage are
assignable) to Purchaser all Sellers’ rights and interest in, under and to any
program, policy, plan or fund described in Section 6.01(e) and covering against
contamination-related hazards as to all Locations Transferred hereby for losses,
damages, remediation obligations, or liability and/or any other state insurance
program (including the Iowa Comprehensive Petroleum Underground Storage Tank
Fund established pursuant to Chapter 455G of the Code of Iowa), commercial
insurance policy, or other reputable and fiscally sound entity, plan or program
providing collectible benefits and all benefits receivable thereunder. Purchaser
shall be liable for all environmental claims to the extent covered by such fund.
In such event, Purchaser shall not be required to reimburse Sellers the amount
of any deductible or co-payment amount incurred to date under any program,
contract, plan or policy providing insurance benefits with respect to the
subject Real Property.

(l) The Sellers hereby authorize Purchaser to obtain from Sellers’ environmental
consultants or contractors, the IDNR, and any other State, Federal, or local
agency(ies) having jurisdiction of matters related to contamination of the Real
Property, any and all information which may be available concerning the
environmental history of the Real Property, tests or investigations performed on
the Real Property and the results thereof, remediation and/or monitoring
performed or to be performed, and the reports, findings and/or opinions of such
consultants, contractors or agencies concerning the same; and the Sellers will
execute appropriate forms of consent authorizing representatives of such
consultants, contractors or agencies to discuss the foregoing matters with
representatives of Purchaser and Purchaser’s consultant(s).

Section 6.02. Environmental Response and Indemnification Agreement Executed. As
of the First Closing Date the Sellers and Purchaser shall execute an
Environmental Response and Indemnification Agreement substantially in the form
of Exhibit B, setting forth the respective rights, responsibilities and
obligations of the parties with respect to contamination of the soil and/or
groundwater at the Locations which occurred before such Closing Date, as well as
contamination occurring after such Closing Date.

 

-22-



--------------------------------------------------------------------------------

ARTICLE VII. REPRESENTATIONS AND WARRANTIES OF

COMPANY AND EACH OTHER SELLER

As a material inducement to Purchaser to enter into this Agreement and to
consummate the transactions contemplated hereby, Company as to every
representation and warranty and each other Seller severally and not jointly
represent and warrant to Purchaser as follows:

Section 7.01. Organization: Power. Company is a corporation duly organized and
validly existing under the Laws of the State of Iowa.

Section 7.02. Authorization and Validity of Agreement. The Company has all
requisite corporate power and corporate authority to own, lease and operate the
Acquired Assets, to carry on the Business as it is now being conducted, and to
enter into, execute and deliver this Agreement and all agreements contemplated
hereby, to consummate the transactions contemplated by this Agreement and to
comply with and fulfill the terms and conditions of this Agreement. Each Seller
has the authority to enter into this Agreement and to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by
Company and each other Seller and the consummation by Company and each other
Seller of the transactions contemplated by this Agreement have been duly
authorized by all necessary action on the part of Company and each other Seller,
and no other corporate or other proceedings on the part of Company or any other
Seller are necessary to authorize the execution, delivery and performance of
this Agreement. This Agreement has been duly executed and delivered by Company
and each other Seller and constitutes the legal, valid and binding obligation of
the Company and each other Seller, enforceable against Company and each other
Seller in accordance with its terms and conditions.

Section 7.03. No Conflict or Violation. The execution, delivery and performance
of this Agreement by Company and each other Seller do not and shall not:
(a) violate or conflict with any provision of the articles of incorporation,
bylaws or other governing document of Company and each other Seller, (b) violate
any provision of Law of any Governmental Entity applicable to Company, Sellers
or the Business; (c) violate or result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Assigned Contract to which
Company or any other Sellers are a party, or by which Company’s or Sellers’
assets or properties may be bound, other than as set forth on Schedule 7.03; or
(d) result in the imposition of any Encumbrance, other than a Permitted
Encumbrance, or restriction on the Business or any of the Acquired Assets.

Section 7.04. Consents and Approvals. Schedule 7.04 sets forth a list of each
consent, waiver, authorization or approval of any Governmental Entity, or of any
other Person, and each declaration to or filing or registration with any
Governmental Entity required in connection with the execution and delivery of
this Agreement by Sellers or the performance by Sellers of their obligations
hereunder. Sellers and Purchaser agree to cooperate in the preparation and
filing of any materials necessary to comply with the Hart-Scott-Rodino Act and
agree to equally share the filing fees associated with such filing.

Section 7.05. Financial Information. Each individual Store Income Statement, as
well as the All Stores Combined Store Income Statement for the fiscal years
ended November 30, 2003, 2004, and 2005, plus the most recent year-to-date
Income Statements (both for individual Stores and all Stores combined) for the
fiscal year ending November 30, 2006, and all other financial information
provided by the Company to Purchaser with respect to the Business is

 

-23-



--------------------------------------------------------------------------------

true, complete and not misleading in all material respects (except for the
absence of footnotes and/or usual year-end adjustments).

Section 7.06. Absence of Certain Changes or Events. Except as set forth on
Schedule 7.06, since November 30, 2005, the Company has operated the Business at
the Locations in the ordinary course consistent with past practice and there has
not been any:

(a) Material Adverse Effect;

(b) (i) except for normal periodic increases in the ordinary course of the
Business, increase in the compensation payable or to become payable to any
Personnel at the Locations engaged in the Business, (ii) bonus, incentive
compensation, service award or other like benefit granted, made, or accrued,
contingently or otherwise, for or to the credit of any Personnel at the
Locations engaged in the Business other than in the ordinary course of the
Business, (iii) employee welfare, pension, retirement, profit-sharing, or
similar payment or arrangement made or agreed to by the Company for any
Personnel at the Locations engaged in the Business other than in the ordinary
course of the Business, or (iv) new employment agreement with any Personnel at
the Locations engaged in the Business to which the Company is a party;

(c) addition to or modification of any employee benefit plan, arrangement, or
practice described in Schedule 7.09 other than (i) the extension of coverage to
other employees of the Company who became eligible after November 30, 2005, or
(ii) changes required by Law;

(d) sale, assignment or transfer of any of the assets or properties of Sellers
used in the Business and situated at the Locations except in the ordinary course
of the Business consistent with past practice;

(e) execution and delivery, amendment, cancellation or termination of any
Assigned Contract, license or other instrument material to the Business;

(f) with respect to each Location, capital expenditure or the execution of any
lease or any incurring of liability therefor in connection with the Business
involving payments in excess of $20,000;

(g) with respect to the Locations, failure to repay or discharge any material
obligation or liability;

(h) with respect to the Locations, failure to operate the Business in the
ordinary course or to preserve the Business intact, to keep available to
Purchaser the services of the Personnel and to preserve for Purchaser the
goodwill of Sellers’ dealers, suppliers, customers and others having business
relations with it;

(i) damage, destruction or loss (whether or not covered by insurance) affecting
the Acquired Assets or the Business;

 

-24-



--------------------------------------------------------------------------------

(j) mortgage, pledge or other encumbrance of any of the Acquired Assets;

(k) agreement to do any of the foregoing; or

(l) other event or condition of any character which in any one case or in the
aggregate has had or is reasonably likely to have a Material Adverse Effect on
the Business as conducted at the Locations

Section 7.07. Tax Matters. Sellers have duly and timely filed all Tax Returns
required to have been filed with any federal, state, local or foreign taxing
authority on or before the applicable Closing Date and have timely paid all
Taxes due and payable by Sellers on or before such Closing Date, whether or not
shown on such Tax Returns. Sellers have set up reserves or accruals which they
consider adequate for the payment of all Taxes for all periods through the
applicable Closing Date. No taxing authority has asserted any claim against
Sellers for the assessment of any additional Tax liability or initiated any
action or proceeding which could result in such an assertion. Sellers have made
all withholding of Taxes required to be made under all applicable Laws and
regulations, including without limitation, withholding with respect to sales and
use Taxes and compensation paid to employees, and the amounts withheld have been
properly paid over to the appropriate taxing authorities. No Seller is a
“foreign person” within the meaning of Section 1445(f)(3) of the Code. The
transactions contemplated by this Agreement are not subject to the Tax
withholding provisions of Section 3406 of the Code or of Sub-Chapter A or
Chapter 3 of the Code, or of any other comparable provision of Law.

Section 7.08. Intellectual Property. All Intellectual Property owned by Sellers
and material to the Business is listed on Schedule 7.08. Except as set forth on
Schedule 7.08, all Intellectual Property material to the Business is owned by
the Company, free and clear of all Encumbrances, and is not known by the Company
to be the subject of any challenge. The Company is not aware of any facts that
would invalidate or render any Intellectual Property unenforceable. Except as
disclosed on Schedule 7.08, (a) there are no licenses now outstanding or other
rights granted to third parties under any Intellectual Property, and (b) the
Company is not a party to any agreement or understanding with respect to any
Intellectual Property. No unresolved claims have been made, and there has not
been communicated to Company the threat of any such claim pertaining to the use
of the HandiMart trade name. The use of the HandiMart trade name does not
infringe the trademark, copyright or other proprietary right of any third party.

Section 7.09. Employee Benefit Plans.

(a) As used in this Section 7.09 and Section 14.01. the following terms have the
meanings set forth below:

“Company Benefit Obligations” means all obligations, arrangements, or customary
practices, whether or not legally enforceable, to provide benefits, other than
salary or wages, as compensation for services rendered, to present or former
directors, employees, consultants or agents, other than obligations,
arrangements, and practices that are Company Plans, that are owed, adopted, or
followed by the Company, including severance payment

 

-25-



--------------------------------------------------------------------------------

policies and fringe benefits within the meaning of Code Section 132.

“Company Plans” means each voluntary employees’ beneficiary association under
Section 501(c)(9) of the Code whose members include employees of the Company and
all employee benefit plans, as defined in Section 3(3) of ERISA, to which the
Company is a plan sponsor, as defined in Section 3(16)(B) of ERISA, or to which
the Company otherwise contributes or has contributed, or in which the Company
otherwise participates or has participated.

(b) Schedule 7.09(b) contains a true and complete list of all Company Plans and
Company Benefit Obligations. All such Company Plans and Company Benefit
Obligations are in full force and effect and are in compliance in all material
respects, both as to form and operation, with applicable provisions of ERISA,
the Code, and any other applicable Laws, and with any applicable collective
bargaining agreement. No event has occurred, and there exists no condition or
set of circumstances which has resulted in or which would reasonably be expected
to result in the imposition of any liability on Company under ERISA, the Code or
other applicable Law with respect to such Company Plans or Company Benefit
Obligations;

(c) Other than Jet Transport, the Company is not part of a controlled group of
employers with any other person (as defined in Section 7701(a)(l) of the Code)
which is considered a single employer under Sections 414(b), (c), (m), or (o) of
the Code, or Section 4001(b)(l) of ERISA, or the regulations promulgated
thereunder;

(d) Except as set forth in Schedule 7.09(d), the Company does not sponsor,
maintain, contribute to, or is required to contribute to, any “multi-employer
plan” within the meaning of Section 3(37) or 4001 (a)(3) of ERISA, and has no
liability of any nature, whether fixed or contingent, with respect to any such
multi-employer plan; and

(e) Except as set forth in Schedule 7.09(e), the Company does not sponsor,
maintain, contribute to, or is required to contribute to, and has no liability
of any nature, whether fixed or contingent, with respect to, any medical,
health, life or other welfare benefits for present or future terminated or
retired employees or their spouses or dependents, other than as required by Part
6 of Subtitle B of Title I of ERISA, COBRA, or any comparable state Law. The
Company and each Affiliate are and have been in material compliance with the
requirements of COBRA and neither the Company nor any of its Affiliates are
subject to any excise tax under Code Section 4980B for the current or any prior
taxable year.

Section 7.10. Personnel; Labor Relations.

(a) Schedule 7.10(a) sets forth all collective bargaining agreements and
relationships with Personnel, to which the Company is a party, identifying the
parties thereto, the expiration dates, and the status thereof.

(b) Except as set forth in Schedules 7.10(b) and 7.15, (i) there is no labor
strike, lockout, dispute, slowdown or stoppage pending or, to the knowledge of
the Company, threatened against or involving the Company, nor has any such event
occurred within the past five (5) years; (ii) there are no union claims to
represent the Company’s Personnel; (iii)

 

-26-



--------------------------------------------------------------------------------

the Company is not a party to nor bound by any collective bargaining or similar
agreement with any labor organization, or by any written or unwritten work rules
or practices material to the Company agreed to with any labor organization or
employee or Personnel association; (iv) none of the Company’s Personnel are
represented by any labor organization and there has been no attempt to organize
any group or all of the Company’s Personnel within the past five (5) years, and
the Company has not received notice of any current union organizing petition to
the National Labor Relations Board or any other Governmental Entity
(collectively referred to as “NLRB”), nor has the Company received notice of any
NLRB procedure concerning representation of any of its Personnel; (v) the
Company is in compliance in all respects with all applicable Laws respecting
employment and employment practices, terms and conditions of employment, wages,
hours of work, and occupational safety and health; (vi) there is no unfair labor
practice charge or complaint against the Company pending or, to the knowledge of
Company, threatened before the NLRB (and Company does not believe that there
exists any reasonable basis therefor); (vii) there is no material grievance
arising out of any collective bargaining agreement or other grievance procedure
(and the Company does not believe that there exists any reasonable basis
therefor); (viii) there is no charge with respect to or relating to the Company
pending before the Equal Employment Opportunity Commission or any other agency
responsible for the prevention of unlawful and/or discriminatory employment
practices (and the Company does not believe that there exists any reasonable
basis therefor); (ix) the Company has not received any written notice of the
intent of any Governmental Entity responsible for the enforcement of labor or
employment Laws to conduct an investigation or other inquiry relating to the
Company, and no such investigation or other inquiry involving the Company is in
progress; (x) there is no claim, action, suit, proceeding, investigation or
inquiry pending or, to the knowledge of the Company, threatened, in any forum by
or on behalf of any present or former Personnel of the Company, any applicant
for employment, or classes of the foregoing alleging breach of any express or
implied contract of employment, any Law governing employment or the termination
thereof or other discriminatory, wrongful, or tortious conduct in connection
with the employment relationship; (xi) there is no private agreement which
restricts the Company from relocating, closing, or terminating any of its
operations or facilities; (xii) the Company has no present intention to
terminate the employment of any Personnel due to misconduct or unsatisfactory
performance; (xiii) the Company has not received notice of any assertion or
allegation of any wrongful employment action or practice, including, without
limitation, discrimination and harassment, by any present or former Personnel of
the Company, any applicant for employment, or classes of the foregoing; and
(xiv) the Company has no knowledge that any of its Personnel in the position of
Store Manager or supervisor has any current or immediate plans to terminate
employment with the Company.

(c) Subject to the adjustment to the Purchase Price contemplated by
Section 13.02(d), as of the applicable Closing Date, Purchaser shall assume
accrued but unused and unpaid vacation for all employees hired by Purchaser as
of such Closing Date.

(d) The Company has not violated the Worker Adjustment and Retraining
Notification Act (“WARN Act”) or any similar state or local Law and during the
last 90 days the Company has not engaged in layoffs or employment terminations
sufficient in number to trigger application of WARN or any similar state or
local Law.

 

-27-



--------------------------------------------------------------------------------

(e) Nothing contained in this Agreement shall confer upon any Personnel of
Sellers any right with regard to continued employment by Purchaser nor any third
party beneficiary rights, nor shall anything herein interfere with the right of
Purchaser after the applicable Closing Date to: (i) terminate the employment of
any of its Personnel at any time, with or without cause or notice; or
(ii) restrict Purchaser in the exercise of its independent business judgment in
establishing or modifying any of the terms or conditions of the employment of
its Personnel.

(f) Except as set forth in Schedule 7.10(f), (i) Sellers have not entered into
any severance or similar arrangement in respect of any present or former
Personnel that shall result in any obligation (absolute or contingent) of
Purchaser to make any payment to any present or former Personnel following
termination of employment, including the termination of employment effected,
directly or indirectly, by the transactions contemplated by this Agreement, and
(ii) the consummation of the transaction contemplated by this Agreement will not
trigger, directly or indirectly, any severance or similar arrangement of Sellers
payable by Purchaser after the Closing.

Section 7.11. Licenses and Permits. The Company has obtained all Licenses and
Permits necessary for the conduct of the Business and all Licenses and Permits
are in full force and effect. The Licenses and Permits are described in Schedule
7.11. The Company has made true and complete copies of all Licenses and Permits
available to Purchaser. The Company is in compliance with all terms, conditions
and requirements of all Licenses and Permits and no proceeding is pending or, to
the knowledge of Company, threatened relating to the revocation or limitation of
any of the Licenses and Permits.

Section 7.12. Insurance; Bonds With Respect to the Acquired Assets. With respect
to the Acquired Assets:

(a) Schedule 7.12 lists all PMMIC policies (collectively, “Policies” and
individually, a “Policy”), setting forth the carrier, policy number, expiration
dates, premiums, description of type of coverage and coverage amounts. The
Company has made true and complete copies of all such policies available to
Purchaser.

(b) There are no outstanding bonds or other surety arrangements issued or
entered into in connection with the assets and properties of Sellers or the
Business. No bond is required to satisfy any contractual, statutory, or
regulatory requirement applicable to the Company.

Section 7.13. Contracts and Commitments. Schedule I-B sets forth the list of
Assigned Contracts, all of which are in full force and effect. Except as set
forth in Schedule 7.13, neither the Company or any Shareholder, nor, to the
knowledge of Sellers or any Shareholder, any other party thereto, has breached
any provision of, or is in default under, the terms of, nor does any condition
exist which, with notice or lapse of time, or both, would cause Sellers or, to
the knowledge of the Company, any other party to be in default under, any
Assigned Contract, insofar as such breach, default or condition would affect the
Business, the Acquired Assets or Personnel.

 

-28-



--------------------------------------------------------------------------------

Section 7.14. Suppliers. Schedule 7.14 sets forth a list of the Company’s ten
(10) largest suppliers by dollar volume (with specification of the dollar
volume) in the calendar years ended 2004 and 2005. No material supplier has
terminated or changed in any material respect, or to the knowledge of Company
intends to terminate or change in any material respect, its relationship with
the Company.

Section 7.15. Compliance With Law. Except as set forth on Schedule 7.15, the
Company and the Business as conducted at the Locations are in compliance with
all applicable Laws, including without limitation, those applicable to
discrimination in employment, occupational safety and health, trade practices,
competition and pricing, product warranties, zoning, building, sanitation,
employment, retirement, labor relations, and product advertising. The Company is
not in default with respect to any order, writ, judgment, award, injunction or
decree of any Governmental Entity or arbitrator applicable to the Company, their
Personnel, the business conducted at the Locations or any of the Acquired
Assets, or is aware that any factual circumstances are likely to result in such
default.

Section 7.16. Litigation. Except as set forth on Schedule 7.16, (a) there are no
claims, actions, suits, proceedings, arbitral actions or investigations pending
or, to the knowledge of Company, threatened against the Company, its officials,
employees, Business or the assets thereof which would have any effect whatsoever
on the Acquired Assets, the Business conducted at the Locations or the Personnel
before or by any Governmental Entity; and (b) there are no unsatisfied judgments
of any kind against the Company or the Acquired Assets with respect thereto.

Section 7.17. Title to the Acquired Assets and Related Matters. Sellers have
good and marketable title to all of the Acquired Assets, free and clear of all
Encumbrances, except for the Permitted Encumbrances. Except as set forth in
Schedule I-B, Sellers have complete and unrestricted power and the unqualified
right to sell, convey, assign, transfer and deliver the Acquired Assets, and the
deeds and other instruments of assignment and transfer to be executed and
delivered by Sellers to Purchaser at the Closing will be valid and binding
obligations of Sellers, enforceable in accordance with their respective terms,
and will effectively vest in Purchaser good and marketable title to the Acquired
Assets. Other than the Required Consents, all consents necessary to consummate
the transactions contemplated by this Agreement have been obtained, or will be
obtained on or prior to and be in effect as of the applicable Closing Date, and
are or will be when obtained valid and binding upon the persons giving the same.
The Acquired Assets are in good operating condition and repair, subject to
normal wear and tear, and are suitable for the purposes used. There does not
exist any condition which interferes with the economic value or use of any of
the Acquired Assets. The Acquired Assets include all properties and assets
(tangible and intangible, and all leases, licenses and other agreements, but
excluding the Excluded Assets) necessary to permit Purchaser to carry on the
Business subsequent to the Closing as presently conducted by Sellers.

Section 7.18. Absence of Certain Business Practices. Except as set forth on
Schedule 7.18, within the five (5) years immediately preceding the date of this
Agreement, neither Sellers nor any Shareholder, official or employee, nor any
other Person acting on behalf of Sellers have given or agreed to give, directly
or indirectly, any gift or similar benefit to any dealer, supplier, customer,
governmental employee or other Person who is or may be in a

 

-29-



--------------------------------------------------------------------------------

position to help or hinder the Business (or assist Sellers in connection with
any actual or proposed transaction relating to the Business or the Acquired
Assets), which might subject Sellers to any damage or penalty in any civil,
criminal, or governmental litigation or proceeding

Section 7.19. No Other Agreements to Sell Assets. The Company has no obligation,
absolute or contingent, to any other Person to sell any of the Acquired Assets,
or to effect any merger, consolidation, or other reorganization of the Company,
or to enter into any agreement with respect thereto.

Section 7.20. Broker’s and Finder’s Fees. No broker, finder or other Person is
entitled to any commission or finder’s fee in connection with this Agreement or
transactions contemplated by this Agreement as a result of any actions or
commitments of the Company (or its Affiliates).

Section 7.21. Absence of Undisclosed Liabilities. Except as set forth on
Schedule 7.21, the Acquired Assets will be conveyed to Purchaser pursuant to
this Agreement free and clear of all Encumbrances other than the Permitted
Encumbrances.

Section 7.22. All Material Information. To the knowledge of Sellers, Sellers
have provided Purchaser with all material information relating to the Acquired
Assets, the Business or its prospects, the operations of the Company, and the
financial or other condition of Sellers, except such information that Purchaser
has knowledge of or which generally affects the convenience store, grocery
store, prepared food and gas station industries.

Section 7.23. Survival. All representations and warranties contained in this
Agreement shall survive the execution, delivery and performance hereof until the
applicable Survival Date.

ARTICLE VIII. REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Sellers as follows:

Section 8.01. Corporate Organization. Purchaser is a corporation duly organized
and validly existing under the Laws of the State of Iowa and has all requisite
corporate power and authority to own its properties and assets and to conduct
its business as now conducted.

Section 8.02. Authorization and Validity of Agreement. Purchaser has all
requisite corporate power and corporate authority to enter into this Agreement
and to perform its obligations hereunder. The execution and delivery of this
Agreement and the performance of the obligations of Purchaser hereunder have
been duly authorized by all necessary corporate action by the board of directors
of Purchaser, and no other corporate proceedings on the part of Purchaser are
necessary to authorize the execution, delivery, or performance. This Agreement
has been duly executed by Purchaser and constitutes Purchaser’s valid and
binding obligation, enforceable against Purchaser in accordance with its terms.

Section 8.03. No Conflict or Violation. The execution, delivery and performance
of this Agreement by Purchaser do not and shall not: (a) violate or conflict
with any

 

-30-



--------------------------------------------------------------------------------

provision of its articles of incorporation, bylaws, or other governing document
of Purchaser, (b) violate any provision of Law of any Governmental Entity, or
(b) violate or result in a breach of, or constitute (with due notice or lapse of
time or both) a default under any contract, lease, loan agreement, mortgage,
security agreement, trust indenture or other agreement or instrument to which
Purchaser is a party or by which it is bound or to which any of its properties
or assets is subject.

Section 8.04. Approvals and Consents. The execution, delivery and performance of
this Agreement by Purchaser do not require Purchaser to obtain the consent or
approval of, or to make any filing with, any Governmental Entity or other Person
except for compliance with the Hart-Scott-Rodino Act and as may be required to
obtain the transfer of any Licenses and Permits. Sellers and Purchaser agree to
cooperate in the preparation and filing of any materials necessary to comply
with the Hart-Scott-Rodino Act and agree to equally share the filing fees
associated with such filing.

Section 8.05. Broker’s and Finder’s Fees. No broker, finder or other Person is
entitled to any commission or finder’s fee in connection with this Agreement or
the transactions contemplated by this Agreement as a result of any actions or
commitments of Purchaser (or its Affiliates).

ARTICLE IX. PRE-CLOSING COVENANTS OF SELLERS

Sellers individually covenant and agree to comply with the following provisions,
as applicable to any such Seller:

Section 9.01. Maintenance of Corporate Status. Company will be maintained at all
times as a duly organized corporation validly existing under the Laws of the
State of Iowa.

Section 9.02. Operation of Business. The Company shall operate the Business in
the usual, regular and ordinary manner only (other than as contemplated or
permitted by the provisions of this Agreement) and the Company shall use
commercially reasonable efforts to (a) preserve its present business
organization intact, (b) preserve its relationships with employees, dealers,
suppliers, customers, lenders and others having business dealings with it,
(c) timely file all Tax Returns and timely withhold and pay all Taxes, and
(d) maintain in full force and effect all Licenses and Permits reasonably
required for the operation of the Business as presently conducted. Except as
contemplated or permitted by the provisions of this Agreement, the Company shall
not incur any material liabilities with respect to the Acquired Assets after the
date hereof other than in the ordinary course of the Business.

Section 9.03. Actions Before the Applicable Closing Date. Sellers shall not take
any intentional action which shall cause it to be in breach of any
representation, warranty, covenant or agreement contained in this Agreement or
cause it to be unable to perform in any material respect their obligations
hereunder, and Sellers shall use commercially reasonable efforts (subject to any
conditions set forth in this Agreement) to perform and satisfy all conditions to
Closing to be performed or satisfied by Sellers under this Agreement, including
action necessary to obtain all consents and approvals of third parties required
to be obtained by Sellers to effect the transactions contemplated by this
Agreement.

 

-31-



--------------------------------------------------------------------------------

Section 9.04. Maintenance of Acquired Assets. Sellers shall maintain all of the
Acquired Assets in their present order and condition (including routine or
necessary maintenance), subject to normal wear and tear and normal obsolescence
and the requirements of the Business, and will maintain insurance upon all of
their assets and operations of the kind and in the amounts existing as of the
date of this Agreement, to the extent available on a reasonably comparable
basis.

Section 9.05. Maintenance of Records and Compliance with Laws. The Company shall
maintain its books, accounts and records in the usual, regular and ordinary
manner in accordance with past practices and will comply in all respects with
all Laws, permits and licenses applicable to it and to the conduct of the
Business.

Section 9.06. Access; Cooperation. The Company shall provide (and has heretofore
provided) Purchaser and its accountants, attorneys and other authorized
representatives, subject to the agreements and provisions regarding
confidentiality and use of information contained in that certain Confidentiality
Agreement dated February 24, 2006, by and between the Company and Purchaser (the
“Confidentiality Agreement”), the right, upon reasonable notice and during
normal business hours, to enter upon its offices and facilities in order to
inspect its records and business operations and to consult with its officers and
key employees regarding any of the Acquired Assets or the Business. The Company
shall generally cooperate with Purchaser and its employees, attorneys,
accountants and other agents and, generally, do such other acts and things in
good faith as may be reasonable to timely effectuate the purposes of this
Agreement and the consummation of the transactions contemplated herein in
accordance with the provisions of this Agreement.

Section 9.07. Governmental Approvals. Promptly after the execution of this
Agreement, Sellers shall file all applications and reports which are required to
be filed by it with any Governmental Entity in connection with the transactions
contemplated by this Agreement. Sellers shall also promptly provide all
information that any Governmental Entity may require in connection with any such
application or report.

Section 9.08. Notification of Certain Matters. Sellers shall give prompt notice
to Purchaser of:

(a) the occurrence, or failure to occur, of any event which occurrence or
failure would be likely to cause any representation or warranty of Sellers
contained in this Agreement to be untrue or inaccurate in any material respect
at any time from the date hereof to the applicable Closing Date; and

(b) any failure of Sellers to comply with or satisfy in any respect any material
covenant, condition or agreement to be complied with or satisfied by Sellers
hereunder. Sellers shall use commercially reasonable efforts to remedy promptly
any such failure.

Section 9.09. Restrictive Covenants. Except as set forth on Schedule 9.09,
Sellers and Shareholders covenant and agree that for a period of fifteen
(15) years from and after the date of this Agreement or the term of any lease
(including renewals), if shorter, any real property in which Sellers or
Shareholders have a leasehold interest or that is owned by Sellers or

 

-32-



--------------------------------------------------------------------------------

Shareholders, in each case that is contiguous to the Locations (as set forth on
Schedule 9.09), will not be used for or in conjunction with any business that
includes the sale of gasoline or other motor fuels, cigarettes, tobacco
products, groceries, alcoholic beverages or prepared foods including pizza and
donuts. This covenant shall run with the land and be binding upon all assignees,
transferees and successors in interest to the property for said term of fifteen
(15) years or the term of any lease (including renewals), if shorter. Sellers
and Shareholders agree to file the documents necessary to notify any future
assignee, transferee or successor in interest to the property of the existence
of this restrictive covenant. As of the applicable Closing Date, the parties
shall execute an agreement reflecting the foregoing arrangements.

ARTICLE X. PRE-CLOSING COVENANTS OF PURCHASER

Purchaser covenants and agrees to comply with the following provisions:

Section 10.01. Actions Before the Applicable Closing Date. Purchaser shall not
take any action which shall cause it to be in breach of any representation,
warranty, covenant or agreement contained in this Agreement or cause it to be
unable to perform in any material respect its obligations hereunder, and
Purchaser shall use its commercially reasonable best efforts (subject to any
conditions set forth in this Agreement) to perform and satisfy all conditions to
Closing to be performed or satisfied by Purchaser under this Agreement,
including action necessary to obtain all consents and approvals of third parties
required to be obtained by Purchaser to effect the transactions contemplated by
this Agreement.

Section 10.02. Cooperation. Purchaser shall generally cooperate with Sellers and
its employees, attorneys, accountants and other agents and, generally, do such
other acts and things in good faith as may be reasonable to timely effectuate
the purposes of this Agreement and the consummation of the transactions
contemplated herein in accordance with the provisions of this Agreement.

Section 10.03. Governmental Approvals. Promptly after the execution of this
Agreement, Purchaser shall file all applications and reports which are required
to be filed by Purchaser with any Governmental Entity in connection with the
transactions contemplated by this Agreement. Purchaser shall also promptly
provide all information that any Governmental Entity may require in connection
with any such application or report.

Section 10.04. Notification of Certain Matters. Purchaser shall give prompt
notice to Sellers of:

(a) the occurrence, or failure to occur, of any event which occurrence or
failure would be likely to cause any representation or warranty of Purchaser
contained in this Agreement to be untrue or inaccurate in any material respect
at any time from the date hereof to the applicable Closing Date; and

(b) any failure of Purchaser to comply with or satisfy in any material respect
any covenant, condition, or agreement to be complied with or satisfied by
Purchaser hereunder. Purchaser shall use commercially reasonable efforts to
remedy promptly any such failure.

 

-33-



--------------------------------------------------------------------------------

ARTICLE XI. CONDITIONS PRECEDENT TO OBLIGATIONS OF COMPANY AND EACH OTHER SELLER

The obligation of Company and each other Seller to consummate the transactions
provided for in this Agreement are subject to the fulfillment, at or before the
Closing, of the following conditions, any one or more of which may be waived in
writing by the Company in its sole discretion:

Section 11.01. Deliveries by Purchaser. Purchaser shall have made delivery to
Sellers of the documents and items specified in Section 4.03 herein.

Section 11.02. Representations and Warranties of Purchaser. All representations
and warranties made by Purchaser in this Agreement shall be true and correct in
all material respects on and as of the First Closing Date as if made by
Purchaser on and as of that date, and Sellers shall have received a certificate
to that effect from Purchaser dated such Closing Date.

Section 11.03. Performance of the Obligations of Purchaser. Purchaser shall have
performed in all material respects all obligations required under this Agreement
to be performed by Purchaser on or before the First Closing Date, and Sellers
shall have received a certificate to that effect from Purchaser dated such
Closing Date.

Section 11.04. No Violation of Orders. No preliminary or permanent injunction or
other order issued by any Governmental Entity that declares this Agreement
invalid or unenforceable in any material respect or prevents or attempts to
prevent the consummation of the transactions contemplated hereby or thereby
shall be in effect.

Section 11.05. Required Approvals. All consents and approvals of any
Governmental Entity or any Person necessary to permit the consummation of the
transactions contemplated by this Agreement shall have been received.

Section 11.06. Required Consents. All Required Consents and any consent and/or
approval required by Iowa Stores, LLC with respect to Store Nos. 41, 43 and 44
shall have been received by the Sellers.

ARTICLE XII. CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

The obligation of Purchaser to consummate the transactions provided for in this
Agreement is subject to the fulfillment, at or before the Closing, of the
following conditions, any one or more of which may be waived in writing by
Purchaser in its sole discretion:

Section 12.01. Deliveries by Sellers. Sellers shall have made delivery to
Purchaser of the documents and items specified in Section 4.02 herein.

Section 12.02. Representations and Warranties of Sellers. All representations
and warranties made by the applicable Sellers in this Agreement shall be true
and correct in all material respects on and as of the First Closing Date as if
made by such Seller on and as of such

 

-34-



--------------------------------------------------------------------------------

date, and Purchaser shall have received a certificate to that effect from the
Company dated such Closing Date.

Section 12.03. Performance of the Obligations of Sellers. Unless performance is
contemplated to be completed after the execution of this Agreement or Purchaser
has otherwise waived in writing performance for a stated period of time, each
Seller shall have performed in all material respects all obligations required
under this Agreement to be performed by such Seller on or before the First
Closing Date, including without limitation, all obligations under Section 5.08
(and all Unsatisfactory Exceptions shall have been released, all Unsatisfactory
States of Facts shall have been corrected and all of the requirements of
Purchaser shall have been satisfied), and Purchaser shall have received a
certificate to that effect from the Company dated such Closing Date.

Section 12.04. No Violation of Orders. No preliminary or permanent injunction or
other order issued by any Governmental Entity which declares this Agreement
invalid or unenforceable in any respect or prevents or attempts to prevent the
consummation of the transactions contemplated hereby or thereby shall be in
effect.

Section 12.05. Required Approvals. All consents and approvals of any
Governmental Entity or any Person necessary to permit the consummation of the
transactions contemplated by this Agreement shall have been received.

Section 12.06. Required Consents. All Required Consents and any consent and/or
approval required by Iowa Stores, LLC with respect to Store Nos. 41, 43 and 44
shall have been received by the Sellers.

ARTICLE XIII. OTHER AGREEMENTS

Section 13.01. Taxes. Sellers shall pay all Taxes and any Tax deficiency,
interest or penalty asserted with respect thereto, and all recording and filing
fees, that may be imposed by reason of the sale, transfer, assignment or
delivery by Sellers of the Acquired Assets. Sellers shall be responsible for the
preparation and filing of all required Tax Returns and (except for any Taxes
expressly assumed by Purchaser pursuant to Section 3.06) shall be liable for the
payment of any and all Taxes relating to all periods through the applicable
Closing Date (including all Taxes resulting from the sale and transfer by
Sellers of Acquired Assets hereunder).

Section 13.02. Employee Matters.

(a) Employee Review. Not less than 15 days prior to the applicable Closing Date,
the Company shall provide to Purchaser a list of all active employees of the
Company as of a recent date, showing then-current positions and rates of
compensation, and shall provide to Purchaser an opportunity to privately
interview each such employee, as Purchaser may request, at a reasonable time and
place. Within 5 days of the receipt by Purchaser of such list from the Company,
Purchaser shall notify the Company in writing which employees (“Prospective
Employees”) it plans to provide with offers of employment, provided they are
actively employed (whether or not actively at work on such Closing Date).
Notification of intent to hire as to a particular employee shall not create any
obligation of Purchaser to extend an offer

 

-35-



--------------------------------------------------------------------------------

of employment to such employee. Prospective Employees that primarily work at any
Store who accept Purchaser’s offer of employment and become employees of
Purchaser within thirty (30) days of the applicable Closing Date and Prospective
Employees that primarily work at the corporate offices of the Company (including
individuals working in information technology, any store operations supervisor,
and individuals working in the accounting department) who accept Purchaser’s
offer of employment and become employees of Purchaser within ninety (90) days of
the applicable Closing Date are referred to herein as “New Employees.”

(b) Service Credit for New Employees. The Company agrees Purchaser shall be
under no obligation to and shall not assume sponsorship of any Company Plan. In
no event shall Purchaser be obligated to amend any existing Plan of Purchaser or
to adopt any new Plan in order to carry out the intent of this Agreement, and no
provision hereof shall be construed to so require.

(c) Benefit Plans.

(i) No New Employee shall be eligible for coverage under any medical, dental,
vision, prescription drug, life insurance and other welfare benefit plans
maintained by Purchaser for its employees (“Purchaser’s Welfare Plans”), except
in strict accordance with the eligibility provisions of Purchaser’s Welfare
Plans on the applicable Closing Date. However, Purchaser will comply with all
laws and regulations which may be applicable to the transactions contemplated by
this Agreement. The foregoing notwithstanding, it is agreed that New Employees
who are full-time employees of the Company and are participants in the Company’s
medical benefits plan will be permitted to enter Purchaser’s corresponding Plan
with no waiting period. Additionally, Purchaser shall make available to
full-time New Employees, through a special enrollment period, the opportunity to
participate in certain of Purchaser’s Welfare Plans including (a) dental,
(b) life insurance, (c) short-term disability and (d) long-term disability.
These benefits shall be immediately available to such New Employees without any
accompanying waiting period. In the event a New Employee fails to enroll in any
such Purchaser Welfare Plan during such special enrollment period, such New
Employee shall be eligible to enroll in the Purchaser’s Welfare Plans pursuant
to and in accordance with the terms and conditions of such plans applicable to
other employees of Purchaser.

(ii) New Employees shall be eligible to participate in Purchaser’s savings
plans, such as any 401K savings plan, and in any Internal Revenue Service
“Section 125 Cafeteria Plan”, or similar flexible spending account plans, on the
same terms and conditions as applicable to other employees of Purchaser.

(iii) Each New Employee will be responsible for any individual costs and
expenses incurred in connection with any deductibles or out-of-pocket expenses
associated with any benefits to which such New Employee is eligible under
Purchaser’s Welfare Plans.

(iv) Any sick time accrued by any New Employees while employed by the Company
shall be separately addressed by the Company, and Purchaser shall have no
responsibility to make any payments relating thereto or to accept or honor such
accrued

 

-36-



--------------------------------------------------------------------------------

sick time. Each New Employee shall begin to accrue sick time upon commencement
of employment with Purchaser in accordance with Purchaser’s policies relating
thereto.

(v) New Employees who are part-time employees shall only be eligible to
participate in the Purchaser’s Welfare Plans pursuant to the terms and
conditions thereof as applicable to other part-time employees of Purchaser, and
may not be eligible for any special enrollment that may otherwise be available
to full-time New Employees.

(d) Vacation. With respect to accrued vacation, the Company will pay each New
Employee, prior to their commencement of work for Purchaser, or as soon as
practicable thereafter, for all accrued paid vacation in excess of the annual
vacation accrual that employees of the same job description and years of
full-time service would receive pursuant to the employment policies of Purchaser
then in effect.

Each full-time New Employee of Purchaser will commence employment with Purchaser
with an accrued paid vacation entitlement equal to the portion of their vacation
accrual with the Company for which no payment has been made pursuant to the
foregoing paragraph, and the Purchase Price shall be reduced by an amount equal
to the aggregate of each New Employee’s Vacation Payout. For purposes of this
paragraph “Vacation Payout” shall mean, with respect to any New Employee, an
amount equal to 109.15% of the product of (x) the total number of vacation hours
accrued by such New Employee while employed by the Company and (y) such New
Employee’s then current hourly rate at which such New Employee is paid by the
Company.

Each full-time employee of the Company who enters full-time employment with
Purchaser with less than one (1) week of accrued paid vacation will be granted
such additional vacation as will make the employee’s total accrued paid vacation
equal to one week; provided that any and all costs and expenses incurred by
Purchaser in connection with providing any additional vacation days shall be the
sole responsibility of Purchaser and the Company shall have no obligation to pay
for or incur any costs or expenses in connection therewith. Any additional
vacation so granted must be taken within the first year of employment with
Purchaser and shall be taken at the times mutually agreed to by Purchaser and
the relevant New Employee.

After the first year of full-time employment with Purchaser, each full-time
employee will be entitled to paid vacation in accordance with Purchaser’s
policies as from time to time constituted, based on the employee’s total years
of continuous full-time employment (without breaks in service or any return to
part-time status) with the Company and Purchaser combined.

(e) General. The Company and Purchaser shall give any notices required by Law
and take whatever other actions with respect to the plans described in this
Section 13.02 as may be necessary to carry out the arrangements in this
Section 13.02. The Company and Purchaser shall provide each other with such plan
documents and descriptions, employee data and other information as may
reasonably be required to carry out the arrangements described in this
Section 13.02. If any of the arrangements in this Section 13.02 are determined
by the Internal Revenue Service or other applicable Governmental Entity, or by a
court of competent jurisdiction, to be prohibited by Law, the Company and
Purchaser shall modify such arrangements to as closely as possible retain the
intent of the parties as reflected herein in a manner that is not so prohibited.

 

-37-



--------------------------------------------------------------------------------

(f) No Third Party Beneficiaries. Nothing in this Section 13.02 or elsewhere in
this Agreement shall be deemed to make any employee of the Company a third party
beneficiary of this Agreement.

(g) Liability for Seller’s Plans. It is expressly understood that Purchaser
assumes no liability or obligation for any of Company Plans or Company Benefit
Obligations, and that the ongoing operations or termination of such Company’s
Plans or Company Benefit Obligations, and any expenses incidental thereto, shall
be the sole responsibility of the Company.

Section 13.03. Cooperation on Tax Matters. The Company shall furnish or cause to
be furnished to Purchaser, as promptly as practicable, whether before or after
the applicable Closing Date, such information and assistance relating to the
Business as is reasonably necessary for the preparation and filing by Purchaser
of any Tax Return, claim for refund, or other required or optional filings
relating to Tax matters, for the preparation by Purchaser for, and proof of
facts during, any Tax audit, for the preparation by Purchaser for any Tax
protest, for the prosecution or defense by Purchaser of any suit or other
proceeding relating to Tax matters, or for the answer by Purchaser to any
governmental or regulatory inquiry relating to Tax matters.

Section 13.04. Files and Records. Purchaser shall retain possession of all Files
and Records transferred to Purchaser hereunder and coming into existence after
the applicable Closing Date which relate to the Business before such Closing
Date, for a period of no less than seven (7) years from such Closing Date. In
addition, from and after the applicable Closing Date, upon reasonable notice and
during normal business hours, Purchaser shall provide access to the Company and
its attorneys, accountants and other representatives, at the Company’s expense,
to such Files and Records as the Company may reasonably deem necessary to
properly prepare for, file, prove, answer, prosecute, and/or defend any such
return, filing, audit, protest, claim, suit, inquiry or other proceeding.

Section 13.05. License to Use Name and Logo. The Company shall License and
otherwise authorize the Purchaser to use the name “Nordy’s” and the “Nordy” logo
for one year after the applicable Closing Date at a cost of One Dollar ($1.00)
per year. The License shall be limited to the Stores now owned by the Company
where the “Nordy’s” name is being used as of the date of this Agreement.

To the extent that Purchaser does not purchase any Location pursuant to the
terms hereof, Purchaser shall grant a nonexclusive, royalty free license to
Sellers to use the name HandiMart and any other trade names transferred hereby
so long as Sellers or their Affiliates own any such Location, but in no event
longer than three years from the Closing Date. Upon any transfer of any such
Location, the transferee of such Location shall be entitled to use the name
HandiMart or any other trade name transferred by this Agreement for a period of
six months following the transfer of such Location.

Section 13.06. Non-Compete. In further consideration of the payments to be made
by the Purchaser hereunder, the Sellers and Shareholders covenant and agree that
for a period of fifteen (15) years from and after the First Closing Date they
will not engage in a

 

-38-



--------------------------------------------------------------------------------

business the same as or similar to the business conducted by Purchaser at its
Casey’s General Stores or participate therein in any capacity, as an owner,
investor, director, officer, consultant, employee or financier, within an area
encompassing any state in which Purchaser or its Affiliates own, operate or
franchise a convenience store as of the date of execution of this Agreement,
except as expressly provided in the Non-Competition Agreements which are
attached as Exhibits C-1, C-2 and C-3 hereto.

Section 13.07. Licenses and Permits. The Purchaser shall obtain new operating
licenses, product licenses and permits, and tax permits, as necessary, for each
Location and shall promptly notify all concerned state, federal, and local
governmental agencies of the change in ownership. To the extent permitted by
Law, Purchaser shall be permitted to use any permits or licenses of the Sellers
held in connection with the Business and any Location, until new permits and/or
licenses have been obtained; and Sellers, upon request, agree to grant any
consents or approvals necessary to implementation of such use by the Purchaser,
subject to Purchaser’s obligation to hold Sellers harmless from all expenses,
liability or other consequences of such use. Purchaser agrees to reimburse
Sellers for the unused portion of any pre-paid fees for Licenses and Permits
assigned to the Purchaser. Upon receipt of all necessary permits and licenses by
the Purchaser, Sellers shall cancel their existing Licenses and Permits (except
those assigned to the Purchaser) and shall file final reports and/or Tax Returns
with each concerned agency or official and shall pay any taxes, penalties or
other charges due thereunder not attributable to Purchaser’s use thereof.

ARTICLE XIV. INDEMNIFICATION

Section 14.01. Indemnification by Company and each other Seller. Company and
each other Seller shall jointly and severally indemnify and hold harmless
Purchaser and its successors and their respective employees, officers,
directors, representatives and agents from and against any and all damages,
losses, obligations, liabilities, claims, encumbrances, penalties, costs and
expenses, including without limitation, reasonable attorneys’ fees (and costs
and reasonable attorneys’ fees as is provided by Law in respect of any suit to
enforce this provision) (each a “Claim”; provided, however, that the term
“Claim” shall not include any punitive damages) arising from or relating to
(a) any misrepresentation, breach of warranty or nonfulfillment of any of the
covenants or agreements of Company or any other Sellers in this Agreement;
(b) any liability, obligation or commitment of any nature (absolute, accrued,
contingent or other) of Sellers or relating to the Acquired Assets or the
operation of the Business arising out of transactions entered into or events
occurring prior to the First Closing Date, including without limitation, any
successor liability or responsible officer liability asserted against Purchaser
for Taxes or otherwise relating to events occurring prior to such Closing Date;
(c) any investigation, civil, criminal or administrative action, notice or
demand letter, notice of violation, or other proceeding by any Governmental
Entity with respect to ground or surface water, soil or air contamination, the
storage, treatment, release, transportation or disposal of Hazardous Materials,
or the use of underground storage tanks by Sellers to the extent such
contamination, storage, treatment, release, transportation, disposal or use
occurred relating to any time on or before such Closing Date as specified in the
Environmental Response and Indemnification Agreement substantially in the form
of Exhibit B; (d) any investigation, civil, criminal or administrative action
with respect to the Company’s Benefit Obligations or Company Plans; (e) any
COBRA obligation of Sellers arising from any qualifying event as defined under

 

-39-



--------------------------------------------------------------------------------

Code Section 4980B(f)(3) and ERISA Section 603 occurring on or before such
Closing Date; and (f) any and all actions, suits, investigations, proceedings,
demands, assessments, audits and judgments arising out of any of the foregoing.
The Shareholders shall indemnify and hold harmless Purchaser and its successors,
officers, directors, representatives and agents from and against any and all
Claims resulting from or relating to any misrepresentation with respect to the
representation set forth in Sections 7.17 and 7.21; provided that the
indemnification provided by the Shareholders shall be the exclusive remedy
against the Shareholders that is available to Purchaser and the liability of the
Shareholders shall be limited to an amount equal to that portion of the Purchase
Price paid to the Company pursuant to Section 3.01.

Section 14.02. Indemnification by Purchaser. Purchaser shall indemnify and hold
harmless Company and each other Seller and their respective successors,
officers, directors, representatives and agents from and against any and all
Claims resulting from or relating to (a) any misrepresentation, breach of
warranty or nonfulfillment of any of the covenants or agreements of Purchaser in
this Agreement; (b) any and all suits, actions, investigations, proceedings,
demands, assessments, audits and judgments arising out of any of the foregoing;
and (c) any liability, obligation or commitment of any nature (absolute,
accrued, contingent or other) of Purchaser or relating to the Acquired Assets or
the operation of the Business arising out of transactions entered into or events
occurring after the First Closing Date.

Section 14.03. Procedure.

(a) After acquiring actual knowledge of any Claim for which one of the parties
hereto (the “Indemnified Party”) is entitled to indemnification against another
party (the “Indemnifying Party”) pursuant to this Article XIV, the Indemnified
Party shall give written notice thereof to the Indemnifying Party. Failure to
provide written notice shall not relieve the Indemnifying Party of its
obligations under this Article XIV except to the extent that the Indemnifying
Party demonstrates actual damage caused by that failure. The Indemnifying Party
shall have the right to assume the defense of any Claim with counsel reasonably
acceptable to the Indemnified Party upon delivery of written notice to that
effect to the Indemnified Party. If the Indemnifying Party, after written notice
from the Indemnified Party, fails to take timely action to defend the action
resulting from the Claim, the Indemnified Party shall have the right to defend
the action resulting from the Claim by counsel of its own choosing, but at the
cost and expense of the Indemnifying Party if the Indemnifying Party was
responsible for such Claim. The Indemnified Party shall have the right to settle
or compromise any Claim against it, and, as the case may be, recover from the
Indemnifying Party any amount paid in settlement or compromise thereof, if it
has given written notice thereof to the Indemnifying Party and the Indemnifying
Party has failed to take timely action to defend the same and was reasonable for
such Claim. The Indemnifying Party shall not settle or compromise any claim
against the Indemnified Party without the prior written consent of the
Indemnified Party.

(b) Upon its receipt of any amount paid by the Indemnifying Party pursuant to
this Article XIV, the Indemnified Party shall deliver to the Indemnifying Party
such documents as it may reasonably request assigning to the Indemnifying Party
any and all rights, to the extent indemnified, that the Indemnified Party may
have against third parties with respect to the Claim for which indemnification
is being received.

 

-40-



--------------------------------------------------------------------------------

Section 14.04. Limitation on Indemnification by Company and each other Seller.
The obligations of Company and each other Seller pursuant to the provisions of
Section 14.01 are subject to the following limitations:

(a) The Purchaser shall not be entitled to indemnification under Section 14.01
until the total amount which the Purchaser would recover under Section 14.01,
but for this Section 14.04, exceeds the Basket, in which event the Purchaser
shall be entitled to recover for all Claims recoverable under Section 14.01,
including the amount in the Basket; provided, however, that the Purchaser shall
not be entitled to indemnification for any such Claims following the applicable
Survival Date. The foregoing limitation on the indemnification obligation by the
Company and each other Seller shall not apply to recovery under Section 14.01
for Claims made based on an alleged breach of one or more of the Extended
Representations and Warranties or to claims made under the Environmental
Response and Indemnification Agreement, but such indemnification pursuant to the
terms of the Escrow Agreement shall otherwise be Purchaser’s sole and exclusive
remedy against the Company and each other Seller. Other than the Extended
Representations and Warranties, the maximum indemnification liability of Sellers
shall be limited to the amount held in and claims shall only be made from the
Escrow pursuant to the terms of the Escrow Agreement and the provisions of
Exhibit B (Environmental Response and Indemnity Agreement) hereto or other
environmental matters. In no event shall claims for ordinary repairs or
maintenance occasioned by ordinary wear and tear be included in the Basket.

(b) Notwithstanding the foregoing, the Purchaser shall not be entitled to
indemnification hereunder if, on the date of this Agreement, one of the
representatives of Purchaser identified on Schedule 14.04(b) had actual
knowledge of a breach of a representation or warranty with respect to which the
Purchaser is seeking indemnification.

ARTICLE XV. TERMINATION

Section 15.01. Events of Termination. This Agreement may, by notice given in the
manner hereinafter provided, be terminated and abandoned at any time prior to
completion of the Closing:

(a) by the Company if there has been a material misrepresentation or a material
default or material breach by Purchaser with respect to Purchaser’s
representations and warranties in Articles V, VI and VII of this Agreement or
the due and timely performance of any of the covenants or agreements of
Purchaser contained in this Agreement, and in the case of a covenant or
agreement default or breach, such default or breach shall not have been cured
within thirty (30) days after receipt by Purchaser of notice specifying
particularly such default or breach or if the breach could not be cured within
thirty (30) days, only if the Purchaser fails to begin to take remedial action
within the thirty (30) day period or if such remedial action is commenced within
thirty (30) days but does not continue in a businesslike manner until such
default or breach is materially cured;

(b) by Purchaser, if there has been a material misrepresentation or a material
default or material breach by any Seller with respect to its representations and
warranties in Article VII of this Agreement or the due and timely performance of
any of the

 

-41-



--------------------------------------------------------------------------------

covenants and agreements of any Seller contained in this Agreement, and in the
case of a covenant or agreement default or breach, such default or breach shall
not have been cured within thirty (30) days after receipt by such Seller of
notice specifying particularly such default or breach only if the default or
breach could be cured within thirty (30) days, otherwise, only if such Seller
fails to begin to take remedial action within the thirty (30) day period and
such remedial action continues in a businesslike manner until such default or
breach is materially cured;

(c) by Sellers or Purchaser at any time after October 31, 2006, if the Closing
has not occurred and the party seeking to terminate this Agreement is not in
breach or default of any provisions of this Agreement;

(d) by mutual agreement of the Company and Purchaser. This Agreement may not be
terminated after completion of the Closing.

Section 15.02. Effect of Termination. In the event this Agreement is terminated
pursuant to Section 15.01 of this Agreement, all obligations of the parties
shall terminate without any liability of a party to the other parties; provided,
however, that the obligations of the parties set forth in Sections 16.01, 16.02
and 16.03 of this Agreement shall indefinitely survive the termination of this
Agreement.

ARTICLE XVI. MISCELLANEOUS

Section 16.01. Confidential Information. All parties agree that they will treat
in confidence all documents, materials and other information regarding the other
parties which it shall have obtained during the course of the negotiations
leading to the consummation of the transactions contemplated by this Agreement
(whether obtained before or after the date hereof) or the preparation of this
Agreement and other related documents. The obligation of each party to treat
such documents, materials and other information in confidence shall not apply to
any information which (a) such party can demonstrate was already lawfully in its
possession prior to the disclosure thereof by the other party, (b) is known to
the public and did not become so known through any violation of a legal
obligation, (c) became known to the public through no fault of such party,
(d) is later lawfully acquired by such party from other sources, (e) is required
to be disclosed under the provisions of any state or United States statute or
regulation issued by a duly authorized agency, board or commission thereof, or
(f) is required to be disclosed by a rule or order of any court of competent
jurisdiction.

Section 16.02. Public Announcements. No party shall make any press release or
public announcement concerning the transaction provided for in this Agreement
except as expressly agreed upon by the other parties; provided, however,
Purchaser shall be permitted to make any public announcement without the consent
of Sellers in order to comply with the requirements of the Securities and
Exchange Commission or any other body regulating publicly traded corporations;
provided, however, that Purchaser shall use its best efforts to provide Sellers
with prompt written notice of its intent to make such disclosure.

Section 16.03. Expenses. Except as otherwise provided herein, each of the
parties hereto shall pay its own expenses in connection with this Agreement and
the transactions

 

-42-



--------------------------------------------------------------------------------

contemplated hereby, including without limitation, any legal fees, accounting
fees and any broker or finder fees.

Section 16.04. Utilities Proration. With respect to each Location, Purchaser
shall be solely responsible for all utility charges with respect to the Business
on and after the Closing Date. Purchaser and Sellers shall use commercially
reasonable efforts to have meters for electricity, telephone, gas and water read
as of the close of business on the day before the Closing Date or the opening of
business on the Closing Date and for bills to be rendered to Sellers based upon
such readings and such utilities to be transferred from Sellers to Purchaser. To
the extent such meter readings are not used as the basis for calculating all
such charges, the electricity, telephone, gas and water utility charges shall be
pro-rated as of the opening of business on the Closing Date between Sellers and
Purchaser (based upon the number of days in applicable pre-Closing and
post-Closing periods.)

Section 16.05. Risk of Loss. Any loss or damage to the Acquired Assets from
fire, theft or other casualty or cause, reasonable wear and tear excepted, prior
to the applicable Closing Date, shall be the responsibility of Sellers.

Section 16.06. Reasonable Efforts: Cooperation. Subject to the terms and
conditions of this Agreement, each party will use its commercially reasonable
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary or desirable under applicable Laws and regulations to
consummate the transactions contemplated by this Agreement. The parties each
agree to execute and deliver such other documents, certificates, agreements and
other writings and to take such other actions as may be necessary or desirable
in order to consummate or implement expeditiously the transactions contemplated
by this Agreement, and from time to time, upon the request of the other party to
this Agreement and without further consideration, to execute, acknowledge and
deliver in proper form any further instruments, and take such other action as
the other party may reasonably require, in order to effectively carry out the
intent of this Agreement.

Section 16.07. Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) on the date of service if served personally on the party to whom
notice is to be given, (b) on the day of transmission if sent via facsimile
transmission to the facsimile number given below, provided that telephonic
confirmation of receipt is obtained promptly after completion of transmission,
(c) on the day after delivery to a nationally recognized overnight courier
service or the Express Mail service maintained by the United States Postal
Service, or (d) on the fifth (5th) day after mailing, if mailed to the party to
whom notice is to be given, by first class mail, registered or certified,
postage prepaid and addressed as follows:

If to Company or any other Seller, to:

Nordstrom Oil Company

Attention: David V. Nordstrom

and Steven D. Nordstrom

1400 6th St SW

Cedar Rapids, IA 52404

 

-43-



--------------------------------------------------------------------------------

Tel. No. (319) 365-8664

Fax No. (319) 297-6098

Email address: dnordstrom@handimart.com

With a copy to:

Gregg Vignos

Paul, Hastings, Janofsky &Walker LLP

55 Second Street, 24th Floor

San Francisco, CA 94105-3441

Tel. No. (415) 856-7210

Fax No. (415) 856-7100

If to Purchaser, to:

Casey’s Marketing Company

Eli J. Wirtz, Sec./Treas.

P.O. Box 3001

One Convenience Boulevard

Ankeny, Iowa 50021-8045

Tel. No. 515-965-6501

Fax No. 515-965-6160

Email Address: legal@caseys.com

With a copy to:

John D. Hintze

Ahlers & Cooney, P.C.

100 Court Avenue, Suite 600

Des Moines, Iowa 50309

Tel. No. 515-246-0309

Fax No. 515-243-2149

Email Address: jhintze@ahlerslaw.com

Notwithstanding anything herein to the contrary, notice shall be supplemented by
an email with the required content. Any party may change its address for the
purpose of this Section 16.06 by giving the other parties written notice of its
new address in the manner set forth above.

Section 16.08. 1031 Exchange. The Company may structure the disposition of any
of the Real Property as a like-kind exchange under Internal Revenue Code
Section 1031 at the Company’s sole cost and expense, and Purchaser shall
reasonably cooperate therein, provided that any exchange shall not be a
condition to Closing.

Section 16.09. Headings. The article, section and paragraph headings in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

-44-



--------------------------------------------------------------------------------

Section 16.10. Construction.

(a) The parties have participated jointly in the negotiation and drafting of
this Agreement, and, in the event of an ambiguity or a question of intent or a
need for interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.

(b) Except as otherwise specifically provided in this Agreement (such as by
“sole,” “absolute discretion,” “complete discretion”, or words of similar
import), if any provision of this Agreement requires or provides for the
consent, waiver or approval of a party, such consent, waiver and/or approval
shall not be unreasonably withheld or delayed.

(c) (i) Nothing in the schedules and/or exhibits to this Agreement shall be
deemed adequate to disclose an exception to a representation or warranty made
herein unless the schedule or exhibit identifies the exception with
particularity and describes the relevant facts in reasonable detail.

(ii) The parties intend that each representation, warranty, and covenant herein
shall have independent significance. If any party has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty, or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
party has not breached shall not detract from or mitigate the fact that the
party is in breach of the first representation, warranty, or covenant, as the
case may be.

(d) (i) Words of any gender used in this Agreement shall be held and construed
to include any other gender; words in the singular shall be held to include the
plural; and words in the plural shall be held to include the singular; unless
and only to the extent the context indicates otherwise.

(ii) Any reference to any Law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.

(iii) The word “including” means “including, without limitation.”

Section 16.11. Severability. If any provision of this Agreement is declared by
any Governmental Entity to be null, void or unenforceable, this Agreement shall
be construed so that the provision at issue shall survive to the extent it is
not so declared and that all of the other provisions of this Agreement shall
remain in full force and effect.

Section 16.12. Entire Agreement. This Agreement contains the entire
understanding among the parties hereto with respect to the transactions
contemplated hereby and supersedes and replaces all prior and contemporaneous
agreements and understandings, oral or written, with regard to those
transactions. All exhibits and schedules hereto are expressly made a part of
this Agreement as fully as though completely set forth herein.

Section 16.13. Amendments; Waivers. This Agreement may be amended or modified,
and any of the terms, covenants, representations, warranties or conditions
hereof may

 

-45-



--------------------------------------------------------------------------------

be waived, only by a written instrument executed by the parties hereto, or in
the case of a waiver, by the party waiving compliance. Any waiver by any party
of any condition, or of the breach of any provision, term, covenant,
representation or warranty contained in this Agreement, in any one or more
instances, shall not be deemed to be or construed as a further or continuing
waiver of any condition or of the breach of any other provision, term, covenant,
representation or warranty of this Agreement.

Section 16.14. Parties in Interest. Nothing in this Agreement is intended to
confer any rights or remedies under or by reason of this Agreement on any Person
other than Sellers and Purchaser and their respective successors and permitted
assigns.

Section 16.15. Successors and Assigns. No party hereto shall assign or delegate
this Agreement or any rights or obligations hereunder without the prior written
consent of the other parties hereto, and any attempted assignment or delegation
without prior written consent shall be void and of no force or effect; provided,
however, Purchaser may, without consent, assign all its rights and delegate its
obligations hereunder to a subsidiary of Purchaser or to a corporation under
direct or indirect common control with Purchaser. This Agreement shall inure to
the benefit of and shall be binding upon the successors and permitted assigns of
the parties hereto.

Section 16.16. Governing Law; Jurisdiction. This Agreement shall be construed
and enforced in accordance with, and governed by, the Laws of the State of Iowa
(without giving effect to the principles of conflicts of laws thereof). If for
any reason whatsoever any dispute that is not subject to Iowa law than neither
party shall be entitled to or subjected to (and each party waives any
entitlement to) punitive and exemplary damages regardless of the nature of a
parties conduct. The parties agree to submit any disputes regarding the
transaction contemplated by this Agreement exclusively to the courts located in
Des Moines, Iowa. The parties agree to waive any and all defenses to personal
jurisdiction and/or venue.

Section 16.17. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute the same instrument.

 

-46-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed, or caused to be executed
by their duly authorized representatives, this Agreement as of the date first
above written.

 

“SELLERS”

 

NORDSTROM OIL COMPANY

By:   /s/ David V. Nordstrom Name:   David V. Nordstrom Title:   President
NORDCO, L.L.C. By:   /s/ David V. Nordstrom Name:   David V. Nordstrom Title:  
Member NORDY’S, L.L.C. By:   /s/ David V. Nordstrom Name:   David V. Nordstrom
Title:   Member JET TRANSPORT COMPANY By:   /s/ David V. Nordstrom Name:   David
V. Nordstrom Title:   President PYLON DEVELOPMENT, L.L.C. By:   /s/ Kristin N.
Hayes Name:   Kristin N. Hayes Title:   Manager

Signature Page to Asset Purchase Agreement



--------------------------------------------------------------------------------

“PURCHASER”

 

CASEY’S MARKETING COMPANY

By:   /s/ Robert J. Myers Name:   Robert J. Myers Title:   Vice President

Signature Page to Asset Purchase Agreement



--------------------------------------------------------------------------------

“SHAREHOLDERS”

(Solely for Sections 7.17, 7.21 and 14.01)

 

DAVID NORDSTROM

/s/ David Nordstrom STEVEN NORDSTROM /s/ Steven Nordstrom

Signature Page to Asset Purchase Agreement